SECURITIES AND EXCHANGE COMMISSION AMENDMENT NO. 1 TO FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 ALTERNATIVE ENERGY AND ENVIRONMENTAL SOLUTIONS, INC. (Exact Name of Registrant in its Charter) Nevada 27-2830681 (State or other Jurisdiction of Incorporation) (Primary Standard Industrial Classification Code) (IRS Employer Identification No.) 159 North State Street Newtown, PA 18940 Tel.: 215-968-1600(Address and Telephone Number of Registrant’s Principal Executive Offices and Principal Placeof Business) CSC Services of Nevada, Inc. 502 East John Street Carson City, NV 89706 (775) 883-3711 (Name, Address and Telephone Number of Agent for Service) Copies of communications to: Gregg E. Jaclin, Esq. Anslow & Jaclin, LLP 195 Route 9 South, Suite 204 Manalapan, NJ07726 Tel. No.: (732) 409-1212 Fax No.: (732) 577-1188 Approximate date of commencement of proposed sale to the public: As soon as practicable after this Registration Statement becomes effective. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act of 1933, please check the following box and list the Securities Act registration Statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act of 1933, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act of 1933, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If delivery of the prospectus is expected to be made pursuant to Rule 434, please check the following box.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x CALCULATION OF REGISTRATION FEE Title of Each Class Of Securities to be Registered Amount to be Registered (1) Proposed Maximum Aggregate Offering Price per share Proposed Maximum Aggregate Offering Price Amount of Registration fee Common Stock, $0.0001 par value per share $ $ $ Common Stock, $0.0001 par value per share issuable upon exercise of the Warrants $ $ $ Total registration Fees $ $ (1)This Registration Statement covers the resale by the selling shareholders of the Registrant of up to 3,037,548 shares of our common stock, $0.0001 par value (the “Common Stock”), including: (i) up to 1,012,516 shares of our Common Stock previously issued to such selling shareholders in a private placement; and (ii) up to 2,025,032 shares of our Common Stock issuable upon exercise of the outstanding warrants, exercisable at a price of $2.50 per share (the “Warrants”), that were issued in connection with the private placement that closed on July 31, 2010. (2)The offering price has been estimated solely for the purpose of computing the amount of the registration fee in accordance with Rule 457(o). Our common stock is not traded on any national exchange and in accordance with Rule 457; the offering price was determined by the price of the shares that were sold to our shareholders in a private placement memorandum. The price of $0.75 per share is a fixed price at which the selling security holders may sell their shares until our common stock is quoted on the OTCBB at which time the shares may be sold at prevailing market prices or privately negotiated prices. There can be no assurance that a market maker will agree to file the necessary documents with the Financial Industry Regulatory Authority, which operates the OTC Bulletin Board, nor can there be any assurance that such an application for quotation will be approved. THE REGISTRANT HEREBY AMENDS THIS REGISTRATION STATEMENT ON SUCH DATE OR DATES AS MAY BE NECESSARY TO DELAY ITS EFFECTIVE DATE UNTIL THE REGISTRANT SHALL FILE A FURTHER AMENDMENT WHICH SPECIFICALLY STATES THAT THIS REGISTRATION STATEMENT SHALL THEREAFTER BECOME EFFECTIVE IN ACCORDANCE WITH SECTION8(a) OF THE SECURITIES ACT OR UNTIL THE REGISTRATION STATEMENT SHALL BECOME EFFECTIVE ON SUCH DATE AS THE COMMISSION, ACTING PURSUANT TO SUCH SECTION8(a), MAY DETERMINE. The information in this preliminary prospectus is not complete and may be changed. These securities may not be sold until the registration statement filed with the U.S. Securities and Exchange Commission (“SEC”) is effective. This preliminary prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any jurisdiction where the offer or sale is not permitted. PRELIMINARY PROSPECTUS Subject to completion, dated ­­­, 2010 ALTERNATIVE ENERGY AND ENVIRONMENTAL SOLUTIONS, INC. The selling security holders named in this prospectus are offering all of the shares of common stock offered through this prospectus.We will not receive any proceeds from the sale of the shares of outstanding common stock covered by this prospectus.To the extent that the selling stockholders exercise in cash all of the Warrants at the exercise price of $2.50 per share, we would receive $5,062,580in the aggregate from such exercise.The proceeds from the cash exercise of such warrants, if any, will be used by us for working capital and other general corporate purposes. Our common stock is presently not traded on any market or securities exchange. The selling security holders have not engaged any underwriter in connection with the sale of their shares of common stock.Common stock being registered in this registration statement may be sold by selling security holders at a fixed price of $0.75 per share until our common stock is quoted on the OTC Bulletin Board (“OTCBB”) and thereafter at a prevailing market prices or privately negotiated prices or in transactions that are not in the public market. There can be no assurance that a market maker will agree to file the necessary documents with the Financial Industry Regulatory Authority (“FINRA”), which operates the OTCBB, nor can there be any assurance that such an application for quotation will be approved. We have agreed to bear the expenses relating to the registration of the shares of the selling security holders. Investing in our common stock involves a high degree of risk. See “Risk Factors” beginning on page7 to read about factors you should consider before buying shares of our common stock. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR DETERMINED IF THIS PROSPECTUS IS TRUTHFUL OR COMPLETE. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. The Date of This Prospectus is: ­­­, 2010 TABLE OF CONTENTS PAGE PROSPECTUS SUMMARY 1 SUMMARY OF FINANCIAL INFORMATION 3 RISK FACTORS 4 SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS 8 USE OF PROCEEDS 8 DETERMINATION OF OFFERING PRICE 8 DILUTION 9 SELLING SECURITY HOLDERS 9 PLAN OF DISTRIBUTION 13 DESCRIPTION OF SECURITIES TO BE REGISTERED 14 INTERESTS OF NAMED EXPERTS AND COUNSEL 15 DESCRIPTION OF BUSINESS 16 DESCRIPTION OF PROPERTY 17 LEGAL PROCEEDINGS 17 MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS 17 INDEX TO FINANCIAL STATEMENTS F-1 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 18 CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING 19 AND FINANCIAL DISCLOSURE 19 DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS AND CONTROL PERSONS 19 EXECUTIVE COMPENSATION 20 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 21 TRANSACTIONS WITH RELATED PERSONS, PROMOTERS AND CERTAIN CONTROL PERSONS 22 WHERE YOU CAN FIND ADDITIONAL INFORMATION 22 DISCLOSURE OF COMMISSION POSITION ON INDEMNIFICATION OF SECURITIES ACT LIABILITIES. 22 Please read this prospectus carefully. It describes our business, our financial condition and results of operations. We have prepared this prospectus so that you will have the information necessary to make an informed investment decision. You should rely only on information contained in this prospectus.We have not authorized any other person to provide you with different information.This prospectus is not an offer to sell, nor is it seeking an offer to buy, these securities in any state where the offer or sale is not permitted.The information in this prospectus is complete and accurate as of the date on the front cover, but the information may have changed since that date. PROSPECTUS SUMMARY This summary highlights selected information contained elsewhere in this prospectus.This summary does not contain all the information that you should consider before investing in the common stock.You should carefully read the entire prospectus, including “Risk Factors,” “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and the Financial Statements, before making an investment decision. In this Prospectus, the terms “Alternative Energy and Environmental Solutions,” “Company,” “we,” “us” and “our” refer to Alternative Energy and Environmental Solutions, Inc. Overview We area development stage company incorporated on June 10, 2010 under the laws of the State of Nevada. To date, we have no operations or revenues. Our initial operations have included organization and incorporation, target market identification, marketing plans, and capital formation. A substantial portion of our activities to date have involved developing a business plan and establishing contacts and visibility in the marketplace. Our plan is to acquire and market an innovative new biotechnology that utilizes nutrient stimulants – organic microbes – to extract coal bed methane more efficiently in high-production as well as from low-producing, depleted and abandoned coalmines in the United States. Coal bed methane is a clean-burning natural gas used for heating in homes and is used to generate electricity. Activities during our development stage include developing the business plan and raising capital. We are based in Newtown, Pennsylvania. After acquiring a microbial biotechnology, we plan to license this patent-pending biotechnology to owners and operators of coal mines in the Power River Basin, which spans parts of Montana and Wyoming. In-house extrapolation indicates that taking production from 20,000 wells, of 22,000 wells in production, that are generating about 50 mcf(1,000 cubic feet) of methane gas per day, we estimate production of 1 million mcf per day or 350 million mcf per year. At $4/mcf, yearly revenues could equal $1.4 billion and over 10 years could generate $14 billion. Because coal bed methane is a clean-burning natural gas, companies developing greater reserves contribute in a major way to the U.S.’s drive for higher reliance on renewable and cleaner energy sources, and can possibly qualify for significant tax incentives to help fund operations We have not yet acquired a microbial biotechnology. We will attempt to negotiate a purchase agreement for microbial biotechnology from Wytex Ventures once additional funding is raised. Our independent auditors have issued a going concern opinion that raises substantial doubt about our ability to continue as a going concern. As reflected in the financial statements in this prospectus, we are a development stage company with limited operations.We had a net loss of $212,440 since inception (June 10, 2010) through July 31, 2010. We incurred professional fees totaling $201,250 and general and administrative expenses of $11,190 for the same period, inception through July 31, 2010. Cash on hand as of July 31, 2010 was $495,536. Scott Williams, President, Chief Executive Officer, Director and Majority Shareholder Our President, CEO and Director, Scott Williams, is currently, and will remain after the offering, our majority shareholder. Private Offerings On July 31, 2010, we closed on a private placement which raised gross proceeds of $759,376 through the sale of 1,012,516 units (the “Units”), each Unit consisting of 1 share of our common stock, $0.0001 par value (the “Common Stock”), and a warrant to purchase 2 shares of our Common Stock exercisable at a price of $2.50 per share (the “Warrants”), to certain accredited investors. The investors entered into a subscription agreement (the “Subscription Agreement”) (see Exhibit 10.1), for the sale of our Common Stock. Pursuant to the terms of the Subscription Agreement, we offered the Units for sale at a purchase price of $0.75 per Unit.Each investor also received a five (5) year Warrant (see Exhibit 10.2), to purchase two (2) shares of Common Stock for every one (1) share of Common Stock which the investor purchased in this offering at an exercise price of $2.50 per share. Where You Can Find Us Our principal executive office is located at 159 North State Street, Newtown, PA 18940, and our telephone number is (­­­215) 968-1600. 1 The Offering Common Stock offered by selling security holders 3,037,548 shares of our Common Stock, including: (i) up to 1,012,516 shares of our Common Stock previously issued to the selling shareholders; and (ii) to up to 2,025,032 shares of our Common Stock issuable upon exercise of the outstanding warrants, exercisable at a price of $2.50 per share that were issued in connection with the private placement that closed on July 31, 2010. These warrants are immediately callable by us if the our Common Stock trades for a period of 20 consecutive trading days at an average price of $3.00 per share or greater. The 1,012,516 shares issued to the selling shareholders in the private placement represents 16.84 % of our current outstanding common stock. Common stock outstanding before the offering 6,012,516 common shares as of October 25, 2010. Common stock outstanding after the offering (includesthe exercise of all of the shares underlying the Warrants) 8,037,548 shares. Use of proceeds We are not selling any shares of the common stock covered by this prospectus. To the extent that the selling stockholders exercise in cash all of the Warrants at the exercise price of $2.50 per share, we would receive $5,062,580 in the aggregate from such exercise.The proceeds from the cash exercise of such warrants, if any, will be used by us for working capital and other general corporate purposes. Risk Factors The Common Stock offered hereby involves a high degree of risk and should not be purchased by investors who cannot afford the loss of their entire investment. See “Risk Factors” beginning on page 7. 2 SUMMARY OF FINANCIAL INFORMATION The following summary financial data should be read in conjunction with “Management’s Discussion and Analysis,” “Plan of Operations” and the Financial Statements and Notes thereto, included elsewhere in this prospectus. The statement of operations and balance sheet data from inception, June 10, 2010 through July 31, 2010 are derived from our audited financial statements. For the Period from Inception (June 10, 2010) through July 31, 2010 STATEMENT OF OPERATIONS Revenues $ - Total Operating Expenses Professional Fees General and Administrative Expenses Net Loss ) As of July 31, 2010 BALANCE SHEET DATA Cash $ Total Assets Total Liabilities Total Stockholders’ Equity 3 RISK FACTORS The shares of our common stock being offered for resale by the selling security holders are highly speculative in nature, involve a high degree of risk and should be purchased only by persons who can afford to lose the entire amount invested in the common stock. Before purchasing any of the shares of common stock, you should carefully consider the following factors relating to our business and prospects. If any of the following risks actually occurs, our business, financial condition or operating results could be materially adversely affected. In such case, you may lose all or part of your investment.You should carefully consider the risks described below and the other information in this process before investing in our common stock. Risks Related to Our Business WE HAVE LIMITED OPERATING HISTORY AND FACE MANY OF THE RISKS AND DIFFICULTIES FREQUENTLY ENCOUNTERED BY DEVELOPMENT STAGE COMPANY; ACCUMULATED DEFICIT. There can be no assurance that our management will be successful in completing our business development with lenders, implementing the corporate infrastructure to support operations at the levels called for by our business plan or that we will generate sufficient revenues to meet its expenses or to achieve or maintain profitability. We are a development stage company, and to date, our development efforts have been focused primarily on the development of our business model. We have limited operating history for investors to evaluate the potential of our business development. In addition, we also face many of the risks and difficulties inherent in introducing new products and services. These risks include the ability to: ·Develop effective business plan; ·Meet customer standards; ·Implement advertising and marketing plan; ·Maintain current strategic relationships and develop new strategic relationships; ·Respond effectively to competitive pressures; ·Continue to develop and upgrade our service; and ·Attract, retain and motivate qualified personnel. Our future will depend on our ability to manage our biotechnology development and testing, which requires careful planning to avoid incurring unnecessary costs and expenses. WE MAY NOT BE ABLE TO ACQUIRE THE BIOTECHNOLOGY WE HAVE SELECTED AND MAY NEED TO FIND A SUITABLE SUBSTITUTE. Although AEES and Wytex are in general agreement with regard to licensing the technology to AEES, we may be unable to complete the transaction with terms that are favorable. In that case, we would need to seek a comparable technology elsewhere. THE BIOTECHNOLOGY THAT WE INTEND TO ACQUIRE MAY NOT WORK AS WELL AS INDICATED IN TESTING. Although the technology has been tested in lab and field environments, there is no assurance the technology will provide economically favorable results in all applications or that natural gas prices will not decline to a point that makes the business case for utilizing this technology far less attractive. ENVIRONMENTAL IMPACT MAY ADVERSELY AFFECT OUR ABILITY TO IMPLEMENT THIS TECHNOLOGY IN THE POWDER RIVER BASION AREA. There are a number of environmental factors, including water quality, that may impact our ability to implement this biotechnology in the Power River Basin area. Although testing to-date has shown no adverse effects on the environment or water quality, conservation groups have shown an aversion to any new technology that pertains to mineral extraction. This could limit our ability to use the technology in river basin areas of the U.S. WE NEED ADDITIONAL CAPITAL TO DEVELOP OUR BUSINESS. The development of our operations will require the commitment of substantial resources to implement our business plan. Currently, we have no established bank-financing arrangements. Therefore, it is likely we would need to seek additional financing through subsequent future private offering of our equity securities, or through strategic partnerships and other arrangements with corporate partners. Although we believe that AEES will be able to secure the $2.5 million needed for implementation of our business plan, there is no assurance the necessary funding will be available to complete all planned endeavors. We cannot give you any assurance that any additional financing will be available to us, or if available, will be on terms favorable to us. The sale of additional equity securities will result in dilution to our stockholders. The occurrence of indebtedness would result in increased debt service obligations and could require us to agree to operating and financing covenants that would restrict our operations. If adequate additional financing is not available on acceptable terms, we may not be able to implement our business development plan or continue our business operations. The funds raised in the private placement may not be enough to complete enough full-scale field developments. Failure to conduct and complete adequate field developments will adversely affect our business. 4 OUR FUTURE SUCCESS IS DEPENDENT, IN PART, ON THE PERFORMANCE AND CONTINUED SERVICE OF SCOTT WILLIAMS, OUR PRESIDENT, CEO AND DIRECTOR. WITHOUT HIS CONTINUED SERVICE, WE MAY BE FORCED TO INTERRUPT OR EVENTUALLY CEASE OUR OPERATIONS. We are dependent on our key executive, President and Chief Executive Officer Scott Williams, for the foreseeable future.The loss of the services from Scott Williams could have a material adverse effect on our operations and prospects. At this time, we do not have an employment agreement with Scott Williams, though we may enter into such an agreement with its President on terms and conditions usual and customary for its industry.We do not currently have “key man” life insurance on Scott Williams. WE MAY INCUR SIGNIFICANT COSTS TO BE A PUBLIC COMPANY TO ENSURE COMPLIANCE WITH U.S. CORPORATE GOVERNANCE AND ACCOUNTING REQUIREMENTS AND WE MAY NOT BE ABLE TO ABSORB SUCH COSTS. We may incur significant costs associated with our public company reporting requirements, costs associated with newly applicable corporate governance requirements, including requirements under the Sarbanes-Oxley Act of 2002 and other rules implemented by the Securities and Exchange Commission. We expect all of these applicable rules and regulations to significantly increase our legal and financial compliance costs and to make some activities more time consuming and costly. We also expect that these applicable rules and regulations may make it more difficult and more expensive for us to obtain director and officer liability insurance and we may be required to accept reduced policy limits and coverage or incur substantially higher costs to obtain the same or similar coverage. As a result, it may be more difficult for us to attract and retain qualified individuals to serve on our board of directors or as executive officers. We are currently evaluating and monitoring developments with respect to these newly applicable rules, and although we cannot accurately predict or estimate the amount of additional costs we may incur or the timing of such costs , we believe will incur approximately $125,000 in annual costs associated with our public company reporting requirements . In addition, we may not be able to absorb these costs of being a public company which will negatively affect our business operations. THE LACK OF PUBLIC COMPANY EXPERIENCE OF OUR MANAGEMENT TEAM COULD ADVERSELY IMPACT OUR ABILITY TO COMPLY WITH THE REPORTING REQUIREMENTS OF U.S. SECURITIES LAWS. Ourmanagement team lacks public company experience, which could impair our ability to comply with legal and regulatory requirements such as those imposed by Sarbanes-Oxley Act of 2002. Our senior management has never had responsibility for managing a publicly traded company. Such responsibilities include complying with federal securities laws and making required disclosures on a timely basis. Our senior management may not be able to implement programs and policies in an effective and timely manner that adequately respond to such increased legal, regulatory compliance and reporting requirements, including the establishing and maintaining internal controls over financial reporting.Any such deficiencies, weaknesses or lack of compliance could have a materially adverse effect on our ability to comply with the reporting requirements of the Securities Exchange Act of 1934 which is necessary to maintain our public company status. If we were to fail to fulfill those obligations, our ability to continue as a U.S. public company would be in jeopardy in which event you could lose your entire investment in our company. OUR COMPANY WILL BE IMPACTED BY FLUCTUATIONS IN THE PRICE OF NATURAL GAS. Our company may be negatively impacted by fluctuations in the price of natural gas. The natural gas market has been volatile and such volatility or an unexpected increase in natural gas prices could have an adverse effect on our business. A substantial increase in the price of natural gas may reduce the demand for natural gas and natural gas exploration and mining services, which would adversely impact our revenues and could cause our business to fail. It is anticipated that natural gas demand will increase in the coming years as the U.S. and other countries shift to cleaner energy sources, and therefore prices should increase as well. However, in the past five years prices there have been significant price fluctuations as reflected in the following references (U.S. EIA well head prices per mcf): 2005 - $7.33 2006 - $6.39 2007 - $6.25 2008 - $7.96 2009 - $3.71 2010 - $4.41 5 OUR BUSINESS IS SUBJECT TO GOVERNMENT REGULATION OF MINING AND EXTRACTING INDUSTRIES. IF THE GOVERNMENT MAKES IT MORE DIFFICULT OR EXPENSIVE FOR OUR CUSTOMERS TO OBTAIN THE PROPER PERMITS TO CONDUCT SUCH ACTIVITIES, OUR REVENUES MAY BE ADVERSELY AFFECTED. Our business is subject to government regulation of mining and extracting industries and these regulations will vary from place to place but could include the state oil and gas regulatory body and the state Department of Environmental Quality as well as the federal regulatory authorities on public lands such as the Bureau of Land Management and Environmental Protection Authority. If the government makes it more difficult for our customers to obtain the proper permits to conduct such activities, our revenues may be adversely impacted. Though the permitting environment is considered favorable to mining companies at this time, the government may erect barriers or make the process more onerous. IF WE CAN SUCCESSFULLY BEGIN OPERATIONS, WE WILL FACE INTENSE COMPETITION FROM OTHER COMPANIES THAT ARE MUCH LARGER, WITH MORE CAPITAL, AND HAVE GREATER RESOURCES AND MORE EXPERIENCE. If we can successfully begin operations, we will face intense competition from other companies that are much larger, with more capital, and have greater resources and more experience, such as Luca Technology of Denver, CO. If we do not manage our operations effectively and cannot establish our company as a viable competitor, our revenues will bill adversely affected or our business plan could fail. WE MAY EXPERIENCE DIFFICULTIES IN FINDING COMPANIES WILLING TO LICENSE OUR TECHNOLOGY ONCE WE ACQUIRE IT . Our principal business strategy is to license the biotechnology will intended to acquire to enough of the 100 or so coalmine operators in the Power River Basin area to make the business model profitable. We have no licensing agreements in place and may have difficulty securing the number of agreements necessary to sustain our business plan. Risk Related To Our Capital Stock WE MAY NEVER PAY DIVIDENDS TO OUR SHAREHOLDERS. We have never declared or paid any cash dividends or distributions on our capital stock. We currently intend to retain our future earnings, if any, to support operations and to finance expansion and therefore we do not anticipate paying any cash dividends on our common stock in the foreseeable future. The declaration, payment and amount of any future dividends will be made at the discretion of the board of directors, and will depend upon, among other things, the results of our operations, cash flows and financial condition, operating and capital requirements, and other factors as the board of directors considers relevant. There is no assurance that future dividends will be paid, and, if dividends are paid, there is no assurance with respect to the amount of any such dividend. OUR ARTICLESOF INCORPORATION PROVIDE FOR INDEMNIFICATION OF OFFICERS AND DIRECTORS AT OUR EXPENSE AND LIMIT THEIR LIABILITY WHICH MAY RESULT IN A MAJOR COST TO US AND HURT THE INTERESTS OF OUR SHAREHOLDERS BECAUSE CORPORATE RESOURCES MAY BE EXPENDED FOR THE BENEFIT OF OFFICERS AND/OR DIRECTORS. Our Certificate of Incorporation and By-Laws include provisions that eliminate the personal liability of ourdirectors for monetary damages to the fullest extent possible under the laws of the State of Nevada or other applicable law.These provisions eliminate the liability of our directors and our stockholders for monetary damages arising out of any violation of a director of his fiduciary duty of due care.Under Nevada law, however, such provisions do not eliminate the personal liability of a director for (I) breach of the director’s duty of loyalty, (ii) acts or omissions not in good faith or involving intentional misconduct or knowing violation of law, (iii) payment of dividends or repurchases of stock other than from lawfully available funds, or (iv) any transaction from which the director derived an improper benefit.These provisions do not affect a director’s liabilities under the federal securities laws or the recovery of damages by third parties. We have been advised that, in the opinion of the SEC, indemnification for liabilities arising under federal securities laws is against public policy as expressed in the Securities Act and is, therefore, unenforceable. In the event that a claim for indemnification for liabilities arising under federal securities laws, other than the payment by us of expenses incurred or paidby a director, officer or controlling person in the successful defense of any action, suit or proceeding, is asserted by a director, officer or controlling person in connection with the securities being registered, we will (unless in the opinion of our counsel, the matter has been settled by controlling precedent) submit to a court of appropriate jurisdiction, the question whether indemnification by us is against public policy as expressed in the Securities Act and will be governed by the final adjudication of such issue. The legal process relating to this matter if it were to occur is likely to be very costly and may result in us receiving negative publicity, eitherof which factors is likely to materially reduce the market and price for our shares, if such a market ever develops. 6 THE OFFERING PRICE OF OUR COMMON STOCK WAS DETERMINED BASED ON THE PRICE OF OUR PRIVATE OFFERING, AND THEREFORE SHOULD NOT BE USED AS AN INDICATOR OF THE FUTURE MARKET PRICE OF THE SECURITIES. THEREFORE, THE OFFERING PRICE BEARS NO RELATIONSHIP TO OUR ACTUAL VALUE, AND MAY MAKE OUR SHARES DIFFICULT TO SELL. Since our shares are not listed or quoted on any exchange or quotation system, the offering price of $0.75 per share for the shares of common stock was determined based on the price of our private offering. The facts considered in determining the offering price were our financial condition and prospects, our limited operating history and the general condition of the securities market. The offering price bears no relationship to the book value, assets or earnings of our company or any other recognized criteria of value. The offering price should not be regarded as an indicator of the future market price of the securities. YOU WILL EXPERIENCE DILUTION OF YOUR OWNERSHIP INTEREST BECAUSE OF THE FUTURE ISSUANCE OF ADDITIONAL SHARES OF OUR COMMON STOCK AND OUR PREFERRED STOCK. In the future, we may issue our authorized but previously unissued equity securities, resulting in the dilution of the ownership interests of our present stockholders. We are currently authorized to issue an aggregate of 110,000,000 shares of capital stock consisting of 100,000,000 shares of common stock, par value $0.0001 per share, and 10,000,000 shares of preferred stock, par value $0.0001 per share. We may also issue additional shares of our common stock or other securities that are convertible into or exercisable for common stock in connection with hiring or retaining employees or consultants, future acquisitions, future sales of our securities for capital raising purposes, or for other business purposes. The future issuance of any such additional shares of our common stock or other securities may create downward pressure on the trading price of our common stock. There can be no assurance that we will not be required to issue additional shares, warrants or other convertible securities in the future in conjunction with hiring or retaining employees or consultants, future acquisitions, future sales of our securities for capital raising purposes or for other business purposes, at a price (or exercise prices) below the price at which shares of our common stock are quoted on the OTCBB. OUR COMMON STOCK IS CONSIDERED A PENNY STOCK, WHICH MAY BE SUBJECT TO RESTRICTIONS ON MARKETABILITY, SO YOU MAY NOT BE ABLE TO SELL YOUR SHARES. If our common stock becomes tradable in the secondary market, we will be subject to the penny stock rules adopted by the Securities and Exchange Commission that require brokers to provide extensive disclosure to their customers prior to executing trades in penny stocks. These disclosure requirements may cause a reduction in the trading activity of our common stock, which in all likelihood would make it difficult for our shareholders to sell their securities. Penny stocks generally are equity securities with a price of less than $5.00 (other than securities registered on certain national securities exchanges or quoted on the NASDAQ system). Penny stock rules require a broker-dealer, prior to a transaction in a penny stock not otherwise exempt from the rules, to deliver a standardized risk disclosure document that provides information about penny stocks and the risks in the penny stock market. The broker-dealer also must provide the customer with current bid and offer quotations for the penny stock, the compensation of the broker-dealer and its salesperson in the transaction, and monthly account statements showing the market value of each penny stock held in the customer’s account. The broker-dealer must also make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser’s written agreement to the transaction. These requirements may have the effect of reducing the level of trading activity, if any, in the secondary market for a security that becomes subject to the penny stock rules. The additional burdens imposed upon broker-dealers by such requirements may discourage broker-dealers from effecting transactions in our securities, which could severely limit the market price and liquidity of our securities. These requirements may restrict the ability of broker-dealers to sell our common stock and may affect your ability to resell our common stock. 7 WE CAN GIVE NO ASSURANCE THAT A LIQUID PUBLIC MARKET FOR OUR SECURITIES WILL DEVELOP OR THAT OUR COMMON STOCK WILL EVER TRADE ON A RECOGNIZED OR SENIOR EXCHANGE. THEREFORE, YOU MAY BE UNABLE TO LIQUIDATE YOUR INVESTMENT IN OUR COMMON STOCK. There is no established public trading market for our common stock. Our shares have not been listed or quoted on any exchange or quotation system. There can be no assurance that a market maker will agree to file the necessary documents with FINRA, which operates the OTCBB, nor can there be any assurance that such an application for quotation will be approved or that a regular trading market will develop or that if developed, will be sustained. Inthe absence of a trading market, an investor may be unable to liquidate their investment. SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS The information contained in this report, including in the documents incorporated by reference into this report, includes some statements that are not purely historical and that are “forward-looking statements.” Such forward-looking statements include, butare not limited to, statements regarding our management’s expectations, hopes, beliefs, intentions or strategies regarding the future, including our financial condition, results of operations, and financial performance. In addition, any statements that refer to projections, forecasts or other characterizations of future events or circumstances, including any underlying assumptions, are forward-looking statements. The words “anticipates,” “believes,” “continue,” “could,” “estimates,” “expects,” “intends,” “may,” “might,” “plans,” “possible,” “potential,” “predicts,” “projects,” “seeks,” “should,” “will,” “would” and similar expressions, or the negatives of such terms,may identify forward-looking statements, but the absence of these words does not mean that a statement is not forward-looking. The forward-looking statements contained in this report are based on current expectations and beliefs concerning future developments and the potential effects on the parties and the transaction. There can be no assurance that future developments actually affecting us will be those anticipated. These that may cause actual results or performance to be materially different from thoseexpressed or implied by these forward-looking statements, including the following forward-looking statements involve a number of risks, uncertainties (some of which are beyond the parties’ control) or other assumptions. USE OF PROCEEDS We will not receive any proceeds from the sale of common stock by the selling security holders. All of the net proceeds from the sale of our common stock will go to the selling security holders as described below in the sections entitled “Selling Security Holders” and “Plan of Distribution.” We have agreed to bear the expenses relating to the registration of the common stock for the selling security holders. To the extent that the selling stockholders exercise in cash all of the Warrants at the exercise price of $2.50 per share, we would receive $5,062,580 in the aggregate from such exercise.The proceeds from the cash exercise of such warrants, if any, will be used by us for working capital and other general corporate purposes. DETERMINATION OF OFFERING PRICE Since our common stock is not listed or quoted on any exchange or quotation system, the offering price of the shares of common stock was determined by the price of the common stock that was sold to our security holders pursuant to an exemption under Section 4(2) of the Securities Act of 1933 and Rule 506 of Regulation D promulgated under the Securities Act of 1933. The offering price of the shares of our common stock does not necessarily bear any relationship to our book value, assets, past operating results, financial condition or any other established criteria of value. The facts considered in determining the offering price were our financial condition and prospects, our limited operating history and the general condition of the securities market. Although our common stock is not listed on a public exchange, we will be filing to obtain a listing on the OTCBB concurrently with the filing of this prospectus. In order to be quoted on the OTCBB, a market maker must file an application on our behalf in order to make a market for our common stock. There can be no assurance that a market maker will agree to file the necessary documents with FINRA, which operates the OTC Bulletin Board, nor can there be any assurance that such an application for quotation will be approved. 8 In addition, there is no assurance that our common stock will trade at market prices in excess of the initial offering price as prices for the common stock in any public market which may develop will be determined in the marketplace and may be influenced by many factors, including the depth and liquidity. DILUTION The common stock to be sold by the selling shareholders is provided in the “Selling Security Holders” section below and represents common stock that is currently issued. Accordingly, there will be no dilution to our existing shareholders. SELLING SECURITY HOLDERS The common shares being offered for resale by the 62 selling security holders consist of 3,037,548 shares of our Common Stock, including (i) 1,012,516 shares of our Common Stock issued to the selling shareholders, and (ii) up to 2,025,032 shares of or Common Stock underlying the Warrants issuable to the investors in the private placement that closed on July 31, 2010. Such shareholders include the holders of 1,012,516 shares sold in our private offering pursuant to Regulation D Rule 506 completed on July 31, 2010 at an offering price of $0.75 per Unit. The following table sets forth the name of the selling security holders, the number of shares of common stock beneficially owned by each of the selling stockholders as ofOctober 25, 2010 and the number of shares of common stock being offered by the selling stockholders. The shares being offered hereby are being registered to permit public secondary trading, and the selling stockholders may offer all or part of the shares for resale from time to time. However, the selling stockholders are under no obligation to sell all or any portion of such shares nor are the selling stockholders obligated to sell any shares immediately upon effectiveness of this prospectus. All information with respect to share ownership has been furnished by the selling stockholders. Name Shares of Common Stock Beneficially Owned Prior To Offering (1) Maximum Number of Shares of Common Stock to be Offered Number of Shares of Common Stock Beneficially Owned After Offering Percent Ownership After Offering (2) Badger, Carleton M. (3) 0 0% Bauz, Karl F. (4) 0 0% Benchmark Capital (5) 0 0% Blue, Robert E. Jr. (6) 0 0% Calhoun, Harry W. & Barbara A. -Joint Subscribers (7) 0 0% Callan, J. Laurence (8) 0 0% Callan, P. Douglas (9) 0 0% Chack, Janis D. (10) 0 0% Coe, Paul R.-Imperial Capital LLC STE (11) 0 0% Cohen, Cheryl (12) 0 0% Cohen, Jamie Rebecca (13) 0 0% Cohen, Michael Stuart (14) 0 0% Consaley, Frederick E. & Helen J. - Joint Subscribers (15) 0 0% Ebert, Edward C. (16) 0 0% 9 Ebert, Karen M. (17) 0 0% Eisen, Sally S. (Eisen Family Trust) (18) 0 0% Ellis, Carol-IRA (19) 0 0% Ellis, Stephen & Carol JTWROS - Joint Subscribers (20) 0 0% Ferguson, Jean (21) 0 0% Flax, Lance (22) 0 0% Flax, Lauren (23) 0 0% Flax, Marian H. (24) 0 0% Garre, MaryJo S. (25) 0 0% Goldfine, Howard R.(26) 0 0% Hanan, Lisa G. (27) 0 0% Hanan, Scott H. (28) 0 0% Hawkins, Barry C. (29) 0 0% Hollway, John F. (30) 0 0% HWC LLC (31) 0 0% Hyatt, Geoffrey (32) 0 0% Keller, Laurence D. (33) 0 0% Keszeli, Dr. Alexander C. & Kim -Joint Subscribers (34) 0 0% Lisausky, Adam (35) 0 0% Macrae-Gibson, Gavin (36) 0 0% Madian, Susan (37) 0 0% Manzo, Angela S. (38) 0 0% Manzo, Donald A. (39) 0 0% O’Brien , Anne E. (40) 0 0% Patten, Kathleen N. (41) 0 0% Peacock, James P. Sr. (42) 0 0% Peacock, Rebecca A. (43) 0 0% Picariello, Michael A. & Darocha, Irene B.- Joint Subscribers (44) 0 0% Robinson, Wendell Walker (45) 0 0% Samkavitz, Sandra G. (46) 0 0% Schanz, Francis J. Jr. (47) 0 0% Schink, William B. (48) 0 0% Smith, Brenda Ann (49) 0 0% Stein, Neil A. & Diane M. -Joint Subscribers (50) 0 0% Stern, Alan & Deborah - Joint Subscribers (51) 0 0% Stewart, Christopher R. (52) 0 0% Talarico, Michael J. & Sharron G. - Joint Subscribers (53) 0 0% Twigg, Maria (54) 0 0% Twigg, Todd Alan (55) 0 0% Wichert, Cathy A. (Living Trust) (56) 0 0% Williams, Daniel (Trust) (57) 0 0% Williams, James P. (58) 0 0% Williams, Joshua Paul (Trust) (59) 0 0% 10 Williams, Matthew (Trust) (60) 0 0% Wisniewski, Mark W. (61) 0 0% Wisniewski, William (62) 0 0% Wissner, Beverlie F., TTE (Trust) (63) 0 0% Wissner, Donald A., TTE (Trust) (64) 0 0% TOTAL 0 0% Beneficial ownership is determined in accordance with the rules and regulations of the SEC. In computing the number of shares beneficially owned by a person and the percentage ownership of that person, securities that are currently convertible or exercisable into shares of our Common Stock, or convertible or exercisable into shares of our Common Stock within 60 days of the date hereof are deemed outstanding. Such shares, however, are not deemed outstanding for the purposes of computing the percentage ownership of any other person. Except as indicated in the footnotes below, each stockholder named in the table has sole voting and investment power with respect to the shares set forth opposite such stockholder’s name. The percentage of beneficial ownership is based on 3,037,548 shares of Common Stock outstanding post-offering, which includes the 2,025,032 shares of Common Stock underlying the Warrants. Maximum number of shares offered consists of 3,068 shares of our Common and 6,136 shares of our Common Stock underlying the Warrants issued to the selling stockholder. Maximum number of shares offered consists of 20,000 shares of our Common and 40,000 shares of our Common Stock underlying the Warrants issued to the selling stockholder. Maximum number of shares offered consists of 35,000 shares of our Common Stock and 70,000 shares of our Common Stock underlying the Warrant issued to Benchmark Capital. John Patten is the Principal of Benchmark Capital. John Patten, acting alone, has voting and dispositive power over the shares beneficially owned by Benchmark Capital. Maximum number of shares offered consists of 6,667 shares of our Common and 13,334 shares of our Common Stock underlying the Warrants issued to the selling stockholder. Maximum number of shares offered consists of 6,670 shares of our Common and 13,400 shares of our Common Stock underlying the Warrants issued to the selling stockholder. Maximum number of shares offered consists of 6,700 shares of our Common and 13,400 shares of our Common Stock underlying the Warrants issued to the selling stockholder. Maximum number of shares offered consists of 4,000 shares of our Common and 8,000 shares of our Common Stock underlying the Warrants issued to the selling stockholder. Maximum number of shares offered consists of 66,667 shares of our Common and 133,334 shares of our Common Stock underlying the Warrants issued to the selling stockholder. Maximum number of shares offered consists of 20,000 shares of our Common Stock and 40,000 shares of our Common Stock underlying the Warrant issued to Imperial Capital LLC. Paul R. Coe is the Principal of Imperial Capital LLC. Paul R. Coe, acting alone, has voting and dispositive power over the shares beneficially owned by Imperial Capital LLC. Maximum number of shares offered consists of 13,334 shares of our Common and 26,668 shares of our Common Stock underlying the Warrants issued to the selling stockholder. Maximum number of shares offered consists of 10,000 shares of our Common and 20,000 shares of our Common Stock underlying the Warrants issued to the selling stockholder. Maximum number of shares offered consists of 10,000 shares of our Common and 20,000 shares of our Common Stock underlying the Warrants issued to the selling stockholder. Maximum number of shares offered consists of 13,500 shares of our Common and 27,000 shares of our Common Stock underlying the Warrants issued to the selling stockholder. Maximum number of shares offered consists of 26,667 shares of our Common and 53,334 shares of our Common Stock underlying the Warrants issued to the selling stockholder. Maximum number of shares offered consists of 6,667 shares of our Common and 13,334 shares of our Common Stock underlying the Warrants issued to the selling stockholder. Maximum number of shares offered consists of 20,000 shares of our Common and 40,000 shares of our Common Stock underlying the Warrants issued to the selling stockholder. 11 Maximum number of shares offered consists of 3,059 shares of our Common and 6,118 shares of our Common Stock underlying the Warrants issued to the selling stockholder. Maximum number of shares offered consists of 30,006 shares of our Common and 60,012 shares of our Common Stock underlying the Warrants issued to the selling stockholder. Maximum number of shares offered consists of 13,334 shares of our Common and 26,668 shares of our Common Stock underlying the Warrants issued to the selling stockholder. Maximum number of shares offered consists of 6,667 shares of our Common and 13,334 shares of our Common Stock underlying the Warrants issued to the selling stockholder. Maximum number of shares offered consists of 3,334 shares of our Common and 6,668 shares of our Common Stock underlying the Warrants issued to the selling stockholder. Maximum number of shares offered consists of 6,667 shares of our Common and 13,334shares of our Common Stock underlying the Warrants issued to the selling stockholder. Maximum number of shares offered consists of 20,000 shares of our Common and 40,000 shares of our Common Stock underlying the Warrants issued to the selling stockholder. Maximum number of shares offered consists of 20,000 shares of our Common and 40,000 shares of our Common Stock underlying the Warrants issued to the selling stockholder. Maximum number of shares offered consists of 10,000 shares of our Common and 20,000 shares of our Common Stock underlying the Warrants issued to the selling stockholder. Maximum number of shares offered consists of 23,334 shares of our Common and 46,668 shares of our Common Stock underlying the Warrants issued to the selling stockholder. Maximum number of shares offered consists of 13,334 shares of our Common and 26,668 shares of our Common Stock underlying the Warrants issued to the selling stockholder. Maximum number of shares offered consists of 26,667 shares of our Common and 53,334 shares of our Common Stock underlying the Warrants issued to the selling stockholder. Maximum number of shares offered consists of 66,667 shares of our Common Stock and 133,334 shares of our Common Stock underlying the Warrant issued to HWC LLC. David Callan is the Principal of HWC LLC. David Callan, acting alone, has voting and dispositive power over the shares beneficially owned by HWC LLC. Maximum number of shares offered consists of 20,000 shares of our Common and 40,000 shares of our Common Stock underlying the Warrants issued to the selling stockholder. Maximum number of shares offered consists 10,000 of shares of our Common and 20,000 shares of our Common Stock underlying the Warrants issued to the selling stockholder. Maximum number of shares offered consists of 20,000 shares of our Common and 40,000 shares of our Common Stock underlying the Warrants issued to the selling stockholder. Maximum number of shares offered consists of 6,667 shares of our Common and 13,334 shares of our Common Stock underlying the Warrants issued to the selling stockholder. Maximum number of shares offered consists of 33,334 shares of our Common and 66,668 shares of our Common Stock underlying the Warrants issued to the selling stockholder. Maximum number of shares offered consists of 13,334 shares of our Common and 26,668 shares of our Common Stock underlying the Warrants issued to the selling stockholder. Maximum number of shares offered consists of 10,000 shares of our Common and 20,000 shares of our Common Stock underlying the Warrants issued to the selling stockholder. Maximum number of shares offered consists of 10,000 shares of our Common and 20,000 shares of our Common Stock underlying the Warrants issued to the selling stockholder. Maximum number of shares offered consists of 13,334 shares of our Common and 26,668 shares of our Common Stock underlying the Warrants issued to the selling stockholder. Maximum number of shares offered consists of 32,000 shares of our Common and 64,000 shares of our Common Stock underlying the Warrants issued to the selling stockholder. Maximum number of shares offered consists of 5,000 shares of our Common and 10,000 shares of our Common Stock underlying the Warrants issued to the selling stockholder. Maximum number of shares offered consists of 5,000 shares of our Common and 10,000 shares of our Common Stock underlying the Warrants issued to the selling stockholder. Maximum number of shares offered consists of 20,000 shares of our Common and 40,000 shares of our Common Stock underlying the Warrants issued to the selling stockholder. Maximum number of shares offered consists of 13,500 shares of our Common and 27,500 shares of our Common Stock underlying the Warrants issued to the selling stockholder. 12 Maximum number of shares offered consists of 13,334 shares of our Common and 26,668 shares of our Common Stock underlying the Warrants issued to the selling stockholder. Maximum number of shares offered consists of 20,000 shares of our Common and 40,000 shares of our Common Stock underlying the Warrants issued to the selling stockholder. Maximum number of shares offered consists of 5,000 shares of our Common and 10,000 shares of our Common Stock underlying the Warrants issued to the selling stockholder. Maximum number of shares offered consists of 20,000 shares of our Common and 40,000 shares of our Common Stock underlying the Warrants issued to the selling stockholder. Maximum number of shares offered consists of 6,667 shares of our Common and 13,334 shares of our Common Stock underlying the Warrants issued to the selling stockholder. Maximum number of shares offered consists of 28,000 shares of our Common and 56,000 shares of our Common Stock underlying the Warrants issued to the selling stockholder. Maximum number of shares offered consists of 46,667 shares of our Common and 93,334 shares of our Common Stock underlying the Warrants issued to the selling stockholder. Maximum number of shares offered consists of 14,000 shares of our Common and 28,000 shares of our Common Stock underlying the Warrants issued to the selling stockholder. Maximum number of shares offered consists of 13,334 shares of our Common and 26,668 shares of our Common Stock underlying the Warrants issued to the selling stockholder. Maximum number of shares offered consists of 13,334 shares of our Common and 26,668 shares of our Common Stock underlying the Warrants issued to the selling stockholder. Maximum number of shares offered consists of 33,334 shares of our Common and 66,668 shares of our Common Stock underlying the Warrants issued to the selling stockholder. Maximum number of shares offered consists of 6,667 shares of our Common and 13,334 shares of our Common Stock underlying the Warrants issued to the selling stockholder. Maximum number of shares offered consists of 20,000 shares of our Common and 40,000 shares of our Common Stock underlying the Warrants issued to the selling stockholder. Maximum number of shares offered consists of 6,667 shares of our Common and 13,334 shares of our Common Stock underlying the Warrants issued to the selling stockholder. Maximum number of shares offered consists of 6,667 shares of our Common and 13,334 shares of our Common Stock underlying the Warrants issued to the selling stockholder. Maximum number of shares offered consists of 8,000 shares of our Common and 16,000 shares of our Common Stock underlying the Warrants issued to the selling stockholder. Maximum number of shares offered consists of 6,667 shares of our Common and 13,334 shares of our Common Stock underlying the Warrants issued to the selling stockholder. Maximum number of shares offered consists of 10,000 shares of our Common and 20,000 shares of our Common Stock underlying the Warrants issued to the selling stockholder. Maximum number of shares offered consists of 10,000 shares of our Common and 20,000 shares of our Common Stock underlying the Warrants issued to the selling stockholder. To our knowledge, none of the selling shareholders: - has had a material relationship with us other than as a shareholder at any time within the past three years; - Except forDavid Callan, has ever been one of our officers or directors or an officer or director of our predecessors or affiliates; or - are broker-dealers or affiliated with broker-dealers. PLAN OF DISTRIBUTION The selling security holders may sell some or all of their shares at a fixed price of $0.75 per share until our shares are quoted on the OTCBB and thereafter at prevailing market prices or privately negotiated prices. Prior to being quoted on the OTC Bulletin Board, shareholders may sell their shares in privatetransactions to other individuals. Although our common stock is not listed on a public exchange, we will be filing to obtain a listing on the OTCBB concurrently with the filing of this prospectus. In order to be quoted on the OTC Bulletin Board, a market maker must file an application on our behalf in order to make a market for our common stock. There can be no assurance that a market maker will agree to file the necessary documents with FINRA, which operates the OTC Bulletin Board, nor can there be any assurance that such an application for quotation will be approved. However, sales by selling security holders must be made at the fixed price of $0.75 until a market develops for the stock. 13 Once a market has developed for our common stock, the shares may be sold or distributed from time to time by the selling stockholders, who may be deemed to be underwriters, directly to one or more purchasers or through brokers or dealers who act solely as agents, at market prices prevailing at the time of sale, at prices related to such prevailing market prices, at negotiated prices or at fixed prices, which may be changed. The distribution of the shares may be effected in one or more of the following methods: · -ordinary broker transactions, which may include long or short sales; · -transactions involving cross or block trades on any securities or market where our common stock is trading; · -through direct sales to purchasers or sales effected through agents; · -through transactions in options, swaps or other derivatives (whether exchange listed of otherwise); · -any combination of the foregoing. In addition, the selling stockholders may enter into hedging transactions with broker-dealers who may engage in short sales, if short sales are permitted, of shares in the course of hedging the positions they assume with the selling stockholders. The selling stockholders may also enter into option or other transactions with broker-dealers that require the delivery by such broker-dealers of the shares, which shares may be resold thereafter pursuant to this prospectus. To our best knowledge, none of the selling security holders are broker-dealers or affiliates of broker dealers. We will advise the selling security holders that the anti-manipulation rules of Regulation M under the Exchange Act may apply to sales of shares in the market and to the activities of the selling security holders and their affiliates. In addition, we will make copies of this prospectus (as it may be supplemented or amended from time to time) available to the selling security holders for the purpose of satisfying the prospectus delivery requirements of the Securities Act. The selling security holders may indemnify any broker-dealer that participates in transactions involving the sale of the shares against certain liabilities, including liabilities arising under the Securities Act. Brokers, dealers, or agents participating in the distribution of the shares may receive compensation in the form of discounts, concessions or commissions from the selling stockholders and/or the purchasers of shares for whom such broker-dealers may act asagent or to whom they may sell as principal, or both (which compensation as to a particular broker-dealer may be in excess of customary commissions). Neither the selling stockholders nor we can presently estimate the amount of such compensation. We know of no existing arrangements between the selling stockholders and any other stockholder, broker, dealer or agent relating to the sale or distribution of the shares. We will not receive any proceeds from the sale of the shares of the selling security holders pursuant to this prospectus.We have agreed to bear the expenses of the registration of the shares, including legal and accounting fees, and such expenses are estimated to be approximately $41,915. Notwithstanding anything set forth herein, no FINRA member will charge commissions that exceed 8% of the total proceeds of the offering. DESCRIPTION OF SECURITIES TO BE REGISTERED We are authorized to issue 100,000,000 shares of common stock, par value $0.0001 and 10,000,000 shares of preferred stock, par value $0.0001. As of October 25, 2010,6,012,516 shares of our common stock were issued and outstanding and no shares of preferred stock were issued and outstanding. Common Stock. The holders of the common stock are entitled to one vote for each share held of record on all matters submitted to a vote of stockholders. Our certificate of incorporation and by-laws do not provide for cumulative voting rights in the election of directors. Accordingly, holders of a majority of the shares of common stock entitled to vote in any election of directors may elect all of the directors standing for election. Holders of common stock are entitled to receive ratably such dividends as may be declared by the Board out of funds legally available therefore. In the event of our liquidation, dissolution or winding up, holders of common stock are entitled to share ratably in the assets remaining after payment of liabilities. Holders of common stock have no preemptive, conversion or redemption rights. As of October 25, 2010,6,012,516 shares of our common stock were issued and outstanding. There will be up to 8,037,548 shares of our common stock issued and outstanding after the offering if the investors in the private placement of units that closed on July 31, 2010 exercise all of their warrants. 14 Preferred Stock. Our board of directors has the authority, within the limitations and restrictions in our articles of incorporation, to issue 10,000,000 shares of preferred stock in one or more series and to fix the rights, preferences, privileges and restrictions thereof, including dividend rights, dividend rates, conversion rights, voting rights, terms of redemption, redemption prices, liquidation preferences and the number of shares constituting any series or the designation of any series, without further vote or action by the stockholders. The issuance of preferred stock may have the effect of delaying, deferring or preventing a change in our control without further action by the stockholders. The issuance of preferred stock with voting and conversion rights may adversely affect the voting power of the holders of our common Stock, including voting rights, of the holders of our common Stock. In some circumstances, this issuance could have the effect of decreasing the market price of our common stock. We currently have no plans to issue any shares of preferred stock. Dividends We have not paid any cash dividends to our shareholders.The declaration of any future cash dividends is at the discretion of our board of directors and dependsupon our earnings, if any, our capital requirements and financial position, our general economic conditions, and other pertinent conditions.It is our present intention not to pay any cash dividends in the foreseeable future, but rather to reinvest earnings, if any, in our business operations. Warrants Currently, there are outstanding warrants to issue up to 2,025,032 shares of or common stock, issuable upon exercise of the outstanding warrants, exercisable at a price of $2.50 per share or immediately callable by the Company if our common stock trades for a period of 20 consecutive trading days at an average price of $3.00 per share or greater. The warrants were issued in connection with the private placement that closed on July 31, 2010. Options There are no outstanding options to purchase our securities. Transfer Agent and Registrar Currently we do not have a stock transfer agent and we function as our own transfer agent. Weintend to engage a stock transfer agent in the near future. INTERESTS OF NAMED EXPERTS AND COUNSEL No expert or counsel named in this prospectus as having prepared or certified any part of this prospectus or having given an opinion upon the validity of the securities being registered or upon other legal matters in connection with the registration or offering of the common stock was employed on a contingency basis, or had, or is to receive, in connection with the offering, a substantial interest, direct or indirect, in the registrant or any of its parents or subsidiaries. Nor was any such person connected with the registrant or any of its parents or subsidiaries as a promoter, managing or principal underwriter, voting trustee, director, officer, or employee. The financial statements included in this prospectus and the registration statement have been audited by Webb & Company, P.A. to the extent and for the periods set forth in their report appearing elsewhere herein and in the registration statement, and are included in reliance upon such report given upon the authority of said firm as experts in auditing and accounting. The validity of the issuance of the common stock hereby will be passed upon for us by Anslow & Jaclin, LLP, of Manalapan, New Jersey. 15 DESCRIPTION OF BUSINESS Alternative Energy and Environmental Solutions, Inc. was incorporated in 2010 in the State of Nevada to acquire and market an innovative new biotechnology that utilizes nutrient stimulants — organic microbes — to extract coalbed methane more efficiently in high-production as well as from low-producing, depleted and abandoned coalmines in the US. Coal bed methane is a clean-burning natural gas used for heating in homes and is used to generate electricity. As the U.S. shifts to cleaner and more environmentally friendly fuel sources for heating and electricity, coalbed methane is becoming more valuable. Innovative methods for cost-effectively and efficiently extracting more of this natural gas are now in demand. We plan to negotiate a purchase agreement to acquire this biotechnology from Wytex Ventures and then to apply for patents based on in-situ biogenic nutrient-circulation methods and the nutritional amendments used in the biogenic process successfully piloted both in the lab and in the field during the last two years. We plan to license this patent-pending biotechnology to owners and operators of coalmines in the Power River Basin, which spans parts of Montana and Wyoming. In-house extrapolations indicate that if we tap 20,000 wells, of 22,000 that currently exist, generating only 50 mcf (1,000 cubic feet) per day, production estimates are 1 million mcf/day or 350 million mcf/year. At $4 per mcf the yearly revenues can equal $1.4 billion and over 10 years could generate $14 billion. Because coalbed methane is a clean-burning natural gas, companies developing greater reserves contribute in a major way to the U.S.’s drive for higher reliance on renewable and cleaner energy sources, and can possibly qualify for significant tax incentives to help fund operations. We began operations in June 2010, and are currently a development-stage company with no operations or revenues. Our principal executive office location and mailing address is 159 North State Street, Newtown, PA 18940. The telephone number is 215-968-1600. Our fiscal year end is July 31. The Company Alternative Energy and Environmental Solutions, Inc., was established in June 2010 to bring to acquire, market and license an innovative new biotechnology for the environmentally friendly and cost-effective extraction of natural gas (coal bed methane) from low-producing, depleted and abandoned coal mines in the U.S. Using organic stimulants to increase the availability of natural gas, our technology could help licensees tap a market with the potential for $10 billion over the next 10 years. We have not yet acquired a microbial biotechnology. We will attempt to negotiate a purchase agreement for microbial biotechnology from Wytex Ventures once additional funding is raised. Coal bed methane is a clean-burning natural gas used for heating and electricity generation. In-house extrapolations indicate that if we tap 20,000 wells, of 22,000 that currently exist, generating only 50 mcf (1,000 cubic feet) per day, production estimates are 1 million mcf/day or 350 million mcf/year. At $4 per mcf the yearly revenues can equal $1.4 billion and over 10 years could generate $14 billion. Between 1997 and 2007, the number of wells drilled for natural gas extraction in this area reached 22,000. With the U.S. energy industry aggressively trying to adopt cleaner, renewable energy sources, coal bed methane is becoming an extremely valuable fuel. Operators in the Powder River Basin area are seeking innovative new biotechnology for the efficient and cost-effective extraction of this natural gas from coalmines that are underperforming. Ourplan is to acquire and marketthis biotechnology to the 100 or so coal mine and natural gas concerns in the Power River Basin area. The business strategy is to utilize this innovative solution for cost-effective and efficient coalbed methane extraction from the 50 percent or more of the existing wells that are abandoned, depleted or under-producing. This technology can also be used on high-production wells to keep them at top capacity for far longer. Employees Wecurrently have two employees, who work 10+ hours per week to advance the company’s business development efforts with coalmine and natural gas operators in the targeted region. 16 Business Development We seek to complete at least three licensing agreements with coal mine or/ natural gas operators in the targeted region. See “USE OF PROCEEDS.”Implementation of a reduced program would slow our revenue growth. Business Development Efforts Our initial marketing efforts will be focused on engaging with the 100 or so companies with coalmines and natural gas efforts in the Powder River basin of Montana and Wyoming.The principals of Wytex Ventures, the holder of the technology we plan to acquire and then license to operators , have created relationships with several prospective customer companies including TRGC of China, NuCoal of Canada and PT National Solutions of Indonesia.Our goal is to field three new in-situ pilots with three of these companies as proof points for the participating companies and the industry. Once the three pilots are complete, we plan to offer this biotechnology solution on a renewable, annual license agreement to those operators who seek to increase their coal bed methane yields over the next few years. DESCRIPTION OF PROPERTY Our principal executive office is located at 159 North State Street, Newtown, PA 18940, and our telephone number is (215) 968-1600. LEGAL PROCEEDINGS From time to time, we may become involved in various lawsuits and legal proceedings, which arise, in the ordinary course of business. However, litigation is subject to inherent uncertainties, and an adverse result in these or other matters may arise from time to time that may harm our business. We are currently not aware of any such legal proceedings or claims that we believe will have a material adverse effect on our business, financial condition or operating results. MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS There is presently no public market for our shares of common stock. We anticipate applying for quoting of our common stock on the OTCBB upon the effectiveness of the registration statement of which this prospectus forms apart. However, we can provide no assurance that our shares of common stock will be quoted on the OTCBB or, if quoted, that a public market will materialize. Holders of Capital Stock As of the date of this registration statement, we had 63 holders of our common stock. Rule 144 Shares As of the date of this registration statement, we do not have any shares of our common stock that are currently available for sale to the public in accordance with the volume and trading limitations of Rule 144. Stock Option Grants We do not have any stock option plans. 17 INDEX TO FINANCIAL STATEMENTS ALTERNATIVE ENERGY & ENVIRONMENTAL SOLUTIONS, INC. (A DEVELOPMENT STAGE COMPANY) AUDITED CONSOLIDATED FINANCIAL STATEMENTS: PAGE F- 2 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM PAGE F- 3 BALANCE SHEET AS OF JULY 31, 2010. PAGE F-4 STATEMENT OF OPERATIONS FOR THE PERIOD FROM JUNE 10, 2010 (INCEPTION) TO JULY 31, 2010. PAGE F- 5 STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY FOR THE PERIOD FROM JUNE 10, 2010 (INCEPTION) TO JULY 31, 2010. PAGE F- 6 STATEMENT OF CASH FLOWS FOR THE PERIOD FROM JUNE 10, 2010 (INCEPTION) TO JULY 31, 2010. PAGES F- 7 – F- 12 NOTES TO FINANCIAL STATEMENTS. UNAUDITED CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS: PAGE F-13 CONDENSED BALANCE SHEETS AS OF OCTOBER 31, 2010 (UNAUDITED) AND AS OF JULY 31, 2010. PAGE F-14 CONDENSED STATEMENT OF OPERATIONS FOR THE THREE MONTHS ENDED OCTOBER 31, 2, 2010 (INCEPTION) TO OCTOBER 31, 2010 (UNAUDITED). PAGE F-15 CONDENSED STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY FOR THE PERIOD FROM JUNE 10, 2010 (INCEPTION) TO OCTOBER 31, 2010 (UNAUDITED). PAGE F-16 CONDENSED STATEMENT OF CASH FLOWS FOR THE THREE MONTHS ENDED OCTOBER 31, 2010 (UNAUDITED) AND FOR THE PERIOD FROM JUNE 10, 2010 (INCEPTION) TO OCTOBER 31, 2010 (UNAUDITED). PAGE F-17 – F-21 NOTES TO CONDENSED FINANCIAL STATEMENTS (UNAUDITED). F-1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors of: Alternative Energy & Environmental Solutions, Inc. (A Development Stage Company) We have audited the accompanying balance sheet of Alternative Energy & Environmental Solutions, Inc. (a development stage company) (the “Company”) as of July 31, 2010 and the related statements of operations, changes in stockholders’ equity and cash flows for the period from June 10, 2010 (Inception) to July 31, 2010.These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly in all material respects, the financial position of Alternative Energy & Environmental Solutions, Inc. (a development stage company) as of July 31, 2010 and the results of its operations and its cash flows for the period from June 10, 2010 (Inception) to July 31, 2010 in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern.As discussed in Note 5 to the financial statements, the Company is in the development stage with limited operations, a net loss of $212,440 and used $195,340 of cash in operations from inception. These factors raise substantial doubt about the Company’s ability to continue as a going concern. Management’s plans concerning these matters are also described in Note 5.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. WEBB & COMPANY, P.A. Certified Public Accountants Boynton Beach, Florida September 17, 2010 F-2 ASSETS July 31, 2010 Current Assets Cash $ Total Assets $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities Accounts Payable & Accrued Expenses $ TotalLiabilities $ Commitments and Contingencies - Stockholders’ Equity Preferred stock, $0.0001 par value; 10,000,000 shares authorized, none issuedand outstanding - Common stock, $0.0001 par value; 100,000,000 shares authorized, 6,012,516 shares issued and outstanding Additional paid-in capital Less: Stock subscription receivable ) Deficit accumulated during the development stage ) Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity $ See accompanying notes to financial statements F-3 Alternative Energy & Environmental Solutions, Inc. (A Development Stage Company) Statement of Operations For the period from June 10, 2010 (inception) to July 31, 2010 Operating Expenses Professional fees $ General and administrative Total Operating Expenses LOSS FROM OPERATIONS BEFORE INCOME TAXES ) Provision for Income Taxes - NET LOSS $ ) Net Loss Per Share- Basic and Diluted $ ) Weighted average number of shares outstanding during the period - Basic and Diluted See accompanying notes to financial statements F-4 Alternative Energy & Environmental Solutions, Inc. (A Development Stage Company) Statement of Changes in Stockholders’ Equity For the period from June 10, 2010 (Inception) to July 31, 2010 Deficit Preferred Stock Common stock Additional accumulated during the Total paid-in development Subscription Stockholders’ Shares Amount Shares Amount capital stage Receivable Equity Balance June 10, 2010 - $ - - $ - $ - $ - $ - $ - Common stock issued for cash to founders ($0.0001 per share) - - - Common stock issued for cash ($0.75/ per share) - - - ) Stock Offering Costs - ) - - ) In kind contribution of services - Net loss for the period June 10, 2010 (inception) to July 31, 2010 - ) - ) Balance, July 31, 2010 - $ - $ $ $ ) $ ) $ See accompanying notes to financial statements F-5 Alternative Energy & Environmental Solutions, Inc. (A Development Stage Company) Statement of Cash Flows For the period from June 10, 2010 (inception) to July 31, 2010 Cash Flows Used in Operating Activities: Net Loss $ ) Adjustments to reconcile net loss to net cash used in operations In-kind contribution of services Changes in operating assets and liabilities: (Decrease) Increase in accounts payable and accrued expenses Net Cash Used In Operating Activities ) Cash Flows From Financing Activities: Proceeds from issuance of common stock, net of offering costs Net Cash Provided by Financing Activities Net Increase in Cash Cash at Beginning of Period - Cash at End of Period $ Supplemental Disclosure of Cash Flow Information: Cash paid for interest $ - Cash paid for taxes $ - Supplemental Disclosure of Non-Cash Investing and Financing Activities: Stock issued for subscription receivable $ See accompanying notes to financial statements F-6 Alternative Energy & Environmental Solutions, Inc. (A DEVELOPMENT STAGE COMPANY) NOTES TO FINANCIAL STATEMENTS AS OF July 31, 2010 NOTE 1SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES AND ORGANIZATION (A) Organization Alternative Energy and Environmental Solutions, Inc. (a development stage company) (the “ Company ”) was incorporated under the laws of the State of Nevada on June 10, 2010 to market an innovative new biotechnology that utilizes nutrient stimulants – organic microbes – to extract coalbed methane more efficiently in high-production as well as from low-producing, depleted and abandoned coalmines in the U.S. Coalbed methane is a clean-burning natural gas used for heating in homes and is used to generate electricity. Activities during the development stage include developing the business plan and raising capital. (B) Use of Estimates In preparing financial statements in conformity with generally accepted accounting principles, management is required to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements and revenues and expenses during the reported period.Actual results could differ from those estimates. (C) Cash and Cash Equivalents The Company considers all highly liquid temporary cash investments with an original maturity of three months or less to be cash equivalents.At July 31, 2010, the Company had no cash equivalents. (D) Loss Per Share In accordance with the accounting guidance now codified as FASB ASC Topic 260, “Earnings per Share” basic earnings (loss) per share is computed by dividing net income (loss) by weighted average number of shares of common stock outstanding during each period.Diluted earnings (loss) per share is computed by dividing net income (loss) by the weighted average number of shares of common stock, common stock equivalents and potentially dilutive securities outstanding during the period. Since the Company reflected a net loss in 2010, the effect of considering any common stock equivalents, if outstanding, would have been anti-dilutive.A separate computation of diluted earnings (loss) per share is not presented. F-7 Alternative Energy & Environmental Solutions, Inc. (A DEVELOPMENT STAGE COMPANY) NOTES TO FINANCIAL STATEMENTS AS OF July 31, 2010 (E) Income Taxes The Company accounts for income taxes under FASB Codification Topic 740-10-25 (“ASC 740-10-25”).Under ASC 740-10-25, deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases.Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled.Under ASC 740-10-25, the effect on deferred tax assets and liabilities of a change in tax rates is recognized in income in the period that includes the enactment date. As of July 31, 2010, the Company has a net operating loss carryforward of approximately $210,340 available to offset future taxable income through July 31, 2030.The valuation allowance at July 31, 2010 was $81,094.The net change in the valuation allowance for the year ended July 31, 2010 was an increase of $81,094. The net deferred tax liability in the accompanying balance sheets includes the following amounts of deferred tax assets and liabilities: F-8 Alternative Energy & Environmental Solutions, Inc. (A DEVELOPMENT STAGE COMPANY) NOTES TO FINANCIAL STATEMENTS AS OF July 31, 2010 The Company’s income tax expense differed from the statutory rates (federal 34% and state 4.55%) as follows: Year Ended June 30, Statutory rate applied to earnings before income taxes: $ ) Increase (decrease) in income taxes resulting from: State income taxes - Change in deferred tax asset valuation allowance Non-deductible expenses Income Tax Expense $ - July 31, 2010 Deferred tax liability: $ - Deferred tax asset Net Operating Loss Carryforward Valuation allowance ) Net deferred tax asset - Net deferred tax liability $ - The valuation allowance was established to reduce the deferred tax asset to the amount that will more likely than not be realized.This is necessary due to the Company’s continued operating losses and the uncertainty of the Company’s ability to utilize all of the net operating loss carryforwards before they will expire through the year 2030. The components of income tax expense related to continuing operations are as follows: Federal Current $ - Deferred - $ - State and Local Current $ - Deferred - $ - F-9 Alternative Energy & Environmental Solutions, Inc. (A DEVELOPMENT STAGE COMPANY) NOTES TO FINANCIAL STATEMENTS AS OF July 31, 2010 (F) Business Segments The Company operates in one segment and therefore segment information is not presented. (G) Revenue Recognition The Company will recognize revenue on arrangements in accordance with FASB ASC No. 605, “Revenue Recognition”.In all cases, revenue is recognized only when the price is fixed and determinable, persuasive evidence of an arrangement exists, the service is performed and collectability of the resulting receivable is reasonably assured. (H) Concentration of Credit Risk The Company at times has cash in banks in excess of FDIC insurance limits. The Company had approximately $245,536 in excess of FDIC insurance limits at July 31, 2010. NOTE 2 STOCKHOLDERS’ EQUITY (A) Common Stock and Warrants Issued for Cash For the period ended July 31, 2010, the Company issued 1,012,516 units for cash. Each unit consisted of one share of common stock and two warrants to purchase common stock for a total of 1,012,516 shares of common stock and 2,025,032 warrants to purchase common stock for $759,376($0.75/share) less stock offering costs of $15,000.In addition, the Company also received the right to immediately call the warrants if the Company’s common stock trades for a period of 20 consecutive days at an average trading price of $3.00 per share or greater (see Note 2(C). Of the total funds raised, $54,000 has been recorded as a subscription receivable.The $54,000 was received August 4, 2010 (See note 6).The Company also issued 5,000,000 shares of common stock to its founders for $500 ($0.0001 per share) (See note 4). (B) In-Kind Contribution For the year ended July 31, 2010, a shareholder of the Company contributed services having a fair value of $2,100 (See Note 4). (C) Warrants The following tables summarize all warrant grants for the period ended July 31, 2010, and the related changes during these periods are presented below. F-10 Alternative Energy & Environmental Solutions, Inc. (A DEVELOPMENT STAGE COMPANY) NOTES TO FINANCIAL STATEMENTS AS OF July 31, 2010 Number of Warrants Weighted Average Exercise Price Warrants Balance at June 10, 2010 (Inception) - - Granted Exercised - Forfeited - Balance at July 31, 2010 Warrants exercisable at July 31, 2010 $ Weighted average fair value of warrants granted during the period ending July 31, 2010 $ Of the total warrants granted, 2,025,032 are fully vested, exercisable and non-forfeitable. 2010Warrants Outstanding Warrants Exercisable Range of Exercise Price Number Outstanding at July 31, 2010 Weighted Average Remaining Contractual Life Weighted Average Exercise Price Number Exercisable at July 31, 2010 Weighted Average Exercise Price $ $ $ These warrants are immediately exercisable at $2.50 per share and are immediately callable by the Company if the Company’s common stock trades for a period of 20 consecutive days at an average trading price of $3.00 per share or greater.This option gives the Company the right, but not the obligation to repurchase the shares of common stock. As of July 31, 2010, the fair value of the call option was less then the exercise price of the option and no value has been recorded for the option. F-11 Alternative Energy & Environmental Solutions, Inc. (A DEVELOPMENT STAGE COMPANY) NOTES TO FINANCIAL STATEMENTS AS OF July 31, 2010 NOTE 3 COMMITMENTS On June 4, 2010, the Company entered into a consulting agreement to receive administrative and other miscellaneous services.The Company is required to pay $4,500 a month.The agreement is to remain in effect unless either party desired to cancel the agreement. On July 5, 2010, the Company entered into a consulting agreement for services to furthering the business. These services include, but are not limited to the following: well work over, well injection services, injection of microbial nutrients and down hole services. In addition, the Company will have access to their transportation system (Pipeline), treatment facilities, meter runs, and equipment. This agreement will be in effect for a period of 12 months unless extended and will cover up to $600,000 of services. As of July 31, 2010, the Company has paid $200,000 for services. Another $300,000 was paid in August 2010. NOTE 4RELATED PARTY TRANSACTIONS For the year ended July 31, 2010, shareholders of the Company contributed services having a fair value of $2,100 (See Note 2(B)). On June 18, 2010, the Company issued 5,000,000 shares of common stock to its founders having a fair value of $500 ($0.0001/share) in exchange for cash provided (See Note 2 (A)). NOTE 5GOING CONCERN As reflected in the accompanying financial statements, the Company is in the development stage with no operations, used cash in operations of $195,340 from inception and has a net loss since inception of $212,440.This raises substantial doubt about its ability to continue as a going concern.The ability of the Company to continue as a going concern is dependent on the Company’s ability to raise additional capital and implement its business plan.The financial statements do not include any adjustments that might be necessary if the Company is unable to continue as a going concern. Management believes that actions presently being taken to obtain additional funding and implement its strategic plans provide the opportunity for the Company to continue as a going concern. NOTE 6 SUBSEQUENT EVENTS In preparing these financial statements, the Company has evaluated events and transactions for potential recognition or disclosure through September 17, 2010, the date the financial statements were issued. On August 4, 2010, the Company received $54,000 for subscriptions that were outstanding as of July 31, 2010 (see Note 2(A)). F-12 Alternative Energy & Environmental Solutions, Inc. (A Development Stage Company) Condensed Balance Sheets ASSETS October 31, 2010 July 31, 2010 (Unaudited) Current Assets Cash $ 106,667 $ 495,536 Total Assets $ 106,667 $ 495,536 LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts Payable & Accrued Expenses $ 12,250 $ 15,000 TotalLiabilities 12,250 15,000 Commitments and Contingencies - - Stockholders' Equity Preferred stock, $0.0001 par value; 10,000,000 shares authorized, none issuedand outstanding - - Common stock, $0.0001 par value; 100,000,000 shares authorized, 6,012,513 shares and 6,012,513 issued and outstanding, respectively 601 601 Additional paid-in capital 746,100 746,375 Less: Stock subscription receivable - (54,000 ) Deficit accumulated during the development stage (652,284 ) (212,440 ) Total Stockholders' Equity 94,417 480,536 Total Liabilities and Stockholders' Equity $ 106,667 $ 495,536 See accompanying notes to unaudited condensedfinancial statements F-13 Alternative Energy & Environmental Solutions, Inc. (A Development Stage Company) Condensed Statements of Operations (Unaudited) For the Three Months Ended For the period from June 10, 2010 October 31, 2010 (Inception) to October 31, 2010 Operating Expenses Professional fees $ 21,174 $ 22,424 Consulting Expense 413,500 613,500 General and administrative 5,170 16,360 Total Operating Expenses 439,844 652,284 LOSS FROM OPERATIONS BEFORE INCOME TAXES (439,844 ) (652,284 ) Provision for Income Taxes - - NET LOSS $ (439,844 ) $ (652,284 ) Net Loss Per Share- Basic and Diluted $ (0.05 ) Weighted average number of shares outstanding 6,012,513 during the period - Basic and Diluted See accompanying notes to unaudited condensedfinancial statements F-14 Alternative Energy & Environmental Solutions, Inc. (A Development Stage Company) Condensed Statement of Changes in Stockholders' Equity /(Deficiency) For the period from June 10, 2010 (Inception) to October 31, 2010 (Unaudited) Deficit Preferred Stock Common stock Additional accumulated during the Total paid-in development Subscription Stockholders' Shares Amount Shares Amount capital stage Receivable Equity Balance June 10, 2010 - $ - - $ - $ - $ - $ - $ - Common stock issued for cash to founders ($0.0001 per share) 5,000,000 500 - - - 500 Common stock issued for cash ($0.75/ per share) - - 1,012,513 101 759,275 - (54,000 ) 705,376 Stock Offering Costs - (15,000 ) - - (15,000 ) In kind contribution of services - 2,100 - - 2,100 Net loss for the period June 10, 2010 (inception) to July 31, 2010 - (212,440 ) - (212,440 ) Balance, July 31, 2010 - - 6,012,513 601 746,375 (212,440 ) (54,000 ) 480,536 Collection of stock subscription receivable - 54,000 54,000 Stock Offering Costs - (4,175 ) - - (4,175 ) In kind contribution of services - 3,900 - - 3,900 Net loss for the Three month periodended October 31, 2010 - (439,844 ) - (439,844 ) Balance, October 31, 2010 - $ - 6,012,513 $ 601 $ 746,100 $ (652,284 ) $ - $ 94,417 See accompanying notes to unaudited condensedfinancial statements F-15 Alternative Energy & Environmental Solutions, Inc. (A Development Stage Company) Condensed Statement of Cash Flows (Unaudited) For the Three Months Ended For the period from June 10, 2010 October 31, 2010 (Inception) to October 31, 2010 Cash Flows Used in Operating Activities: Net Loss $ (439,844 ) $ (652,284 ) Adjustments to reconcile net loss to net cash used in operations In-kind contribution of services 3,900 6,000 Changes in operating assets and liabilities: (Decrease) Increase in accounts payable and accrued expenses (2,750 ) 12,250 Net Cash Used In Operating Activities (438,694 ) (634,034 ) Cash Flows From Financing Activities: Proceeds from issuance of common stock, net of offering costs 49,825 740,701 Net Cash Provided by Financing Activities 49,825 740,701 Net Increase (Decrease) in Cash (388,869 ) 106,667 Cash at Beginning of Period 495,536 - Cash at End of Period $ 106,667 $ 106,667 Supplemental Disclosure of Cash Flow Information: Cash paid for interest $ - $ - Cash paid for taxes $ - $ - Supplemental Disclosure of Non-Cash Investing and Financing Activities: Stock issued for subscription receivable $ - $ 54,000 See accompanying notes to unaudited condensedfinancial statements F-16 Alternative Energy & Environmental Solutions, Inc. (A Development Stage Company) Notesto Financial Statements As of October 31, 2010 (Unaudited) NOTE 1 SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES AND ORGANIZATION (A) Basis of Presentation The accompanying unaudited condensed financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America and the rules and regulations of the Securities and Exchange Commission for interim financial information.Accordingly, they do not include all the information necessary for a comprehensive presentation of financial position and results of operations. It is management’s opinion however, that all material adjustments (consisting of normal recurring adjustments) have been made, which are necessary for a fair financial statements presentation.The results for the interim period are not necessarily indicative of the results to be expected for the year. Alternative Energy and Environmental Solutions, Inc. (a development stage company) (the "Company") was incorporated under the laws of the State of Nevada on June 10, 2010 to market an innovative new biotechnology that utilizes nutrient stimulants – organic microbes – to extract coalbed methane more efficiently in high-production as well as from low-producing, depleted and abandoned coalmines in the U.S. Coalbed methane is a clean-burning natural gas used for heating in homes and is used to generate electricity. Activities during the development stage include developing the business plan and raising capital. (B) Use of Estimates In preparing financial statements in conformity with generally accepted accounting principles, management is required to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements and revenues and expenses during the reported period.Actual results could differ from those estimates. (C) Cash and Cash Equivalents The Company considers all highly liquid temporary cash investments with an original maturity of three months or less to be cash equivalents.At October 31, 2010 and July 31, 2010, the Company had no cash equivalents. (D) Loss Per Share In accordance with the accounting guidance now codified as FASB ASC Topic 260, “Earnings per Share” basic earnings (loss) per share is computed by dividing net income (loss) by weighted average number of shares of common stock outstanding during each period.Diluted earnings (loss) per share is computed by dividing net income (loss) by the weighted average number of shares of common stock, common stock equivalents and potentially dilutive securities outstanding during the period. F-17 Alternative Energy & Environmental Solutions, Inc. (A Development Stage Company) Notesto Financial Statements As of October 31, 2010 (Unaudited) Since the Company reflected a net loss in 2010, the effect of considering any common stock equivalents, if outstanding, would have been anti-dilutive.A separate computation of diluted earnings (loss) per share is not presented. (E) Income Taxes The Company accounts for income taxes under FASB Codification Topic 740-10-25 (“ASC 740-10-25”).Under ASC 740-10-25, deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases.Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled.Under ASC 740-10-25, the effect on deferred tax assets and liabilities of a change in tax rates is recognized in income in the period that includes the enactment date. (F) Business Segments The Company operates in one segment and therefore segment information is not presented. (G) Revenue Recognition The Company will recognize revenue on arrangements in accordance with FASB ASC No. 605, “Revenue Recognition”.In all cases, revenue is recognized only when the price is fixed and determinable, persuasive evidence of an arrangement exists, the service is performed and collectability of the resulting receivable is reasonably assured. NOTE 2 STOCKHOLDERS’ EQUITY (A) Common Stock and Warrants Issued for Cash For the period ended July 31, 2010, the Company issued 1,012,513 units, for cash. Each unit consisted of one share of common stock and two warrants to purchase common stock for a total of 1,012,513 shares of common stock and 2,025,032 warrants to purchase common stock for $759,376($0.75/share) less stock offering costs of $15,000.In addition, the Company also received the right to immediately call the warrants if the Company’s common stock trades for a period of 20 consecutive days at an average trading price of $3.00 per share or greater (see Note 2(C). Of the total funds raised, $54,000 has been recorded as a subscription receivable.The $54,000 was received August 4, 2010 and $4,175 of stock offering costs were recorded. F-18 Alternative Energy & Environmental Solutions, Inc. (A Development Stage Company) Notesto Financial Statements As of October 31, 2010 (Unaudited) The Company also issued 5,000,000 shares of common stock to its founders for $500 ($0.0001 per share) (See note 4). (B) In-Kind Contribution For the three months ended October 31, 2010, a shareholder of the Company contributed services having a fair value of $3,900 (See Note 4). For the year ended July 31, 2010, a shareholder of the Company contributed services having a fair value of $2,100 (See Note 4). (C) Warrants The following tables summarize all warrant grants for the period ended October 31, 2010, and the related changes during these periods are presented below. Number of Warrants Weighted Average Exercise Price Warrants Balance at July 31, 2010 2,025,032 2.50 Granted - Exercised - Forfeited - Balance at October 31, 2010 2,025,032 Warrants exercisable at October31, 2010 2,025,032 $ 2.50 Weighted average fair value of warrants granted during the period endingOctober 31, 2010 $ 2.50 Of the total warrants granted, 2,025,032 are fully vested, exercisable and non-forfeitable. F-19 Alternative Energy & Environmental Solutions, Inc. (A Development Stage Company) Notesto Financial Statements As of October 31, 2010 (Unaudited) 2010Warrants Outstanding Warrants Exercisable Range of Exercise Price Number Outstanding at October 31, 2010 Weighted Average Remaining Contractual Life Weighted Average Exercise Price Number Exercisable at October31, 2010 Weighted Average Exercise Price $ 2.50 2,025,032 4.63 $ 2.50 2,025,032 $ 2.50 These warrants are immediately exercisable at $2.50 per share and are immediately callable by the Company if the Company’s common stock trades for a period of 20 consecutive days at an average trading price of $3.00 per share or greater.This option gives the Company the right, but not the obligation to repurchase the shares of common stock. As of July 31, 2010, the fair value of the call option was less then the exercise price of the option and no value has been recorded for the option. NOTE 3COMMITMENTS On June 4, 2010, the Company entered into a consulting agreement to receive administrative and other miscellaneous services.The Company is required to pay $4,500 a month.The agreement is to remain in effect unless either party desired to cancel the agreement.As of October 31, 2010, the Company paid $22,500 for services. On July 5, 2010, the Company entered into a consulting agreement for services to further the business. These services include, but are not limited to the following: well work over, well injection services, injection of microbial nutrients & down hole services. In addition, the Company will have access to their transportation system (Pipeline), treatment facilities, meter runs, and equipment. This agreement will be in effect for a period of 12 months unless extended and will cover up to $600,000 of services. As of October 31, 2010, the Company has paid $500,000 for services. NOTE 4RELATED PARTY TRANSACTIONS For the three months ended October 31, 2010, a shareholder of the Company contributed services having a fair value of $3,900 (See Note 2(B)). For the year ended July 31, 2010, a shareholder of the Company contributed services having a fair value of $2,100 (See Note 2(B)). On June 18, 2010, the Company issued 5,000,000 shares of common stock to its founders having a fair value of $500 ($0.0001/share) in exchange for cash provided (See Note 2 (A)). F-20 Alternative Energy & Environmental Solutions, Inc. (A Development Stage Company) Notesto Financial Statements As of October 31, 2010 (Unaudited) NOTE 5GOING CONCERN As reflected in the accompanying unaudited condensed financial statements, the Company is in the development stage with no operations, used cash in operations of $634,034 from inception and has a net loss since inception of $652,284.This raises substantial doubt about its ability to continue as a going concern.The ability of the Company to continue as a going concern is dependent on the Company’s ability to raise additional capital and implement its business plan.The financial statements do not include any adjustments that might be necessary if the Company is unable to continue as a going concern. Management believes that actions presently being taken to obtain additional funding and implement its strategic plans provide the opportunity for the Company to continue as a going concern. NOTE 6SUBSEQUENT EVENT In preparing these financial statements, the Company has evaluated events and transactions for potential recognition or disclosure through December 17, 2010, the date the financial statements were issued. F-21 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following plan of operation provides information which management believes is relevant to an assessment and understanding of our results of operations and financial condition. The discussion should be read along with our financial statements and notes thereto. This section includes a number of forward-looking statements that reflect our current views with respect to future events and financial performance. Forward-looking statements are often identified by words like believe, expect, estimate, anticipate, intend, project and similar expressions, or words which, by their nature, refer to future events. You should not place undue certainty on these forward-looking statements.These forward-looking statements are subject to certain risks and uncertainties that could cause actual results to differ materially from our predictions. Plan of Operations Alternative Energy and Environmental Solutions, Inc. is a development-stage company that plans to market an innovative new biotechnology that utilizes organic microbes to stimulate extraction of coal bed methane gas, a natural gas fuel, from coalmines in the U.S. The Company has not yet begun operation and has to-date not generated any revenue. The Company plans to acquire and license microbial-enhanced coal bed methane extraction technology to the companies owning coalmines or seeking to harvest natural gas from coalmines in the Powder River Basin area of Montana and Wyoming. We have not yet acquired a microbial biotechnology. We will attempt to negotiate a purchase agreement for microbial biotechnology from Wytex Ventures once additional funding is raised. According to the U.S Geological Survey (USGS) the Powder River Basin has the potential to produce 22 Tcf of natural gas in the next 20 years. Approximately 10,000 of the 22,000 CBM wells drilled prior to 2000 have been closed or are producing at very low levels according to records from the Wyoming Oil and Gas Conversation Commission. We believe the microbial biotechnology solution we intend to acquire can become a cost-effective method for revitalizing the yields from these low-producing mines as well as a valuable solution for helping to maintain yields in high-producing mines. This innovative and environmentally sound microbial biotechnology involves a continual injection of naturally occurring microbes into the available organic carbon and nutrients in the wells of a coal seam. This technology has been developed and refined since 2006, when Company associates initiated biogenic research with the University of Wyoming and Western Research Institute. There are approximately 100 companies with mines in the Power River Basin that may be interested in cost-effective ways to develop additional reserves of this natural gas energy source. The Company plans to engage these companies in discussions geared toward developing licensing agreements, providing our biotech solution to aid these companies’ efforts to develop high yielding coal bed methane reserves. The Company maintains its principal office at 159 North State Street, Newtown, PA 18940, and the Company’s telephone number is 215-968-1600. Limited Operating History We have not previously demonstrated that we will be able to expand our business. We cannot guarantee that the expansion efforts described in this prospectus will be successful. Our business is subject to risks inherent in growing an enterprise, including limited capital resources and possible rejection of our renovation services offering. If the proceeds of our private placement prove to be insufficient to generate additional profits, future financing may not be available to us on acceptable terms.If financing is not available on satisfactory terms, we may be unable to continue expanding our operations. Equity financing will result in a dilution to existing shareholders. Our independent auditors have issued a going concern opinion that raises substantial doubt about our ability to continue as a going concern. As reflected in the financial statements in this prospectus, we are a development stage company with limited operations.We had a net loss of $652,284since inception (June 10, 2010) through October 31, 2010. We incurred professional fees totaling $ 635,924 and general and administrative expenses of $ 16,360 for the same period, inception through October 31, 2010. Cash on hand as of October 31, 2010 was $ 106,667 . 18 Results of Operations For the period from June 10, 2010 (inception), to October 31, 2010, we had $0 in revenue. Expenses for the period totaled $ 652,284 resulting in a net loss of $ 652,284 .Expenses for the period consisted of $ 635,924 in professional fees and $ 16,360 for general and administrative expenses. Capital Resources and Liquidity We raised cash to grow our business through a private placement that was completed on July 31, 2010. If we determine that we need more money to build our business, we will seek alternative sources, like a second private placement of securities or loans from our officers or others. At the present time, we have not made any arrangements to raise additional cash. If we need additional cash and are unable to raise it, we will either have to suspend or cease our expansion plans entirely. Other than as described in this registration statement, we have no other financing plans. We issued 5,000,000 shares of common stock to Scott Williams, the President and Chief Executive Officer of the Company, pursuant to the exemption from registration set forth in section 4(2) of the Securities Act of 1933. Mr. Williams, the founder of the Company, contributed $500 for the 5,000,000 shares. We anticipate that depending on market conditions and our plan of operations, we may incur operating losses in the foreseeable future. Therefore, our auditors have raised substantial doubt about our ability to continue as a going concern. Off-Balance Sheet Arrangements We have no off-balance sheet arrangements. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE There have been no changes in or disagreements with accountants on accounting or financial disclosure matters. DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS AND CONTROL PERSONS The following table sets forth the name and age of officers and directors as of October 25, 2010. Our executive officers are elected annually by our Board of Directors.Our executive officers hold their offices until they resign, are removed by the Board, or his successor is elected and qualified. Name Age Position Scott Williams 59 President, Chief Executive Officer and Director David Callan 45 Chief Financial Officer, Secretary and Director John Tilger 45 Director Set forth below is a brief description of the background and business experience of our executive officers and directors for the past five years. 19 Scott Williams, President, Chief Executive Officer and Director. Scott Williams is the President, Chief Executive Officer and a Director of the Company. Mr. Williams is a seasoned sales and finance executive who has worked for the past 30 years to maximize return on investment for Wall Street firms, individual client investors and his own businesses. After a brief time as a salesman with Sterling Drug Company, he joined A.G. Edwards and Sons in 1978, the beginning of a long career in the investment business. Mr. Williams joined Drexel, Burnham Lambert in 1984 and was the assistant branch and sales manager of their Jenkintown, PA office.When the branch was purchased by Prudential Securities, Mr. Williams continued in that capacity. In December of 1992, Mr. Williams and Mr. Callan, our Secretary and Treasurer, along with other former Prudential employees, joined Pennsylvania Merchant Group (“PMG”) in Radnor, PA. PMG was an investment-banking boutique specializing in private equity transactions. Mr. Williams rose to become partner and Managing Director of the firm.In late 2000, the firm was sold to a South African brokerage company called Investec, and all the PMG partners sold their stakes.Investec left the business in 2002. Mr. Williams worked for a couple of Broker Dealers subsequently and in April 2005, along with Mr. Callan, formed Hawk Opportunity Fund, a specialty private investment fund.Currently the fund has just under $20,000,000 under management and controls approximately $30,000,000 in assets. Mr. Scott lives in Washington Crossing, PA and is married with 3 grown sons. Mr. Williams graduated from the University of Oklahoma in 1975 with a B.A. in Political Science. David Callan, Chief Financial Officer and Secretary. David Callan is the Chief Financial Officer, Secretary and a Director of the Company. Mr. Callan is also a seasoned sales and finance executive with more than 20 years experience managing wealth for high net-worth individuals. Mr. Callan formed Polar Capital in 1995 with the primary objective of opportunistic investing in real estate and public and private securities. He merged Polar into Hawk Management in 2005 and continues to partner with Mr. Williams, our President and Director, in managing the firms’ funds and portfolio. In addition, Mr. Callan currently manages and/or owns more than $55 million in real estate projects. John Tilger, Director. As the founder and principal of Wharton Advisors since December 1998 , Mr. Tilger has helped to develop a now nationally recognized practice specializing in both estate and financial planning strategies for high net worth individuals, and in designing effective solutions for the fiduciary liability attached to “ at risk ” individuals involved in both qualified and non-qualified retirement plans. Wharton Advisors’ client base ranges from Fortune 500 companies to local businesses and high net worth families in the Delaware Valley. Mr. Tilger presently maintains Series 6-Limited Securities Representative license, Series 7-General Securities Representative license, Series 24-General Securities Principal license, Series 63-Uniform Securities State Law license and Series 65-Uniform Investment Advisor Law license. Mr. Tilger received his bachelor’s degree from LaSalle University, Term of Office Our directors are appointed for a one-year term to hold office until the next annual general meeting of our shareholders or until removed from office in accordance with our bylaws. Our officers are appointed by our board of directors and hold office until removed by the board. Director Independence and Committees We have no independent directors nor have we formed any nominating, audit or compensation committees. EXECUTIVE COMPENSATION We have not paid any form of compensation to our executives. The compensation discussed herein addresses all compensation awarded to, earned by, or paid to the named officer, including base salaries, bonus awards and number of stock options granted, and certain other compensation, if any. The Company has no employment agreement with Scott Williams. Scott Williams received no compensation for the period of inception (June 10, 2010) through July 31, 2010. The Company has no employment agreement with David Callan. David Callan received no compensation for the period of inception (June 10, 2010) through July 31, 2010. The Company has no employment agreement with John Tilger. John Tilger received no compensation for the period of inception (June 10, 2010) through July 31, 2010. 20 There are no other stock option plans, retirement, pension or profit sharing plans for the benefits of our officers and directors other than as described herein. The following summary compensation table sets forth all compensation awarded to, earned by, or paid to the named executive officers paid by us during the period ended July 31, 2010. Summary Compensation Table Name and Principal Position Year Salary Bonus Stock Awards Option Awards Non-Equity Incentive Plan Compensation ($) Non-Qualified Deferred Compensation Earnings All Other Compensation Totals Scott Williams, President, Chief Executive Officer and Director $ 0 0 0 0 0 0 $0 $ 0 David Callan, Secretary and Treasurer $ 0 0 0 0 0 0 $0 $ 0 John Tilger, Director $ 0 0 0 0 0 0 $0 $ 0 Option Grants Table. There were no individual grants of stock options to purchase our common stock made to the executive officers named in the above Summary Compensation Table for the period from June 10, 2010 (inception) through July 31, 2010. Aggregated Option Exercises and Fiscal Year-End Option Value.There were no stock options exercised during period from inception through July 31, 2010 by the executive officers named in the Summary Compensation Table. Long-Term Incentive Plan (“LTIP”) Awards.There were no awards made to named executive officers in the last completed fiscal year under any LTIP. Compensation of Directors Directors are permitted to receive fixed fees and other compensation for their services as directors. The Board of Directors has the authority to fix the compensation of directors. No amounts have been paid to, or accrued to, directors in such capacity. Employment Agreements Currently, we do not have any employment agreements in place with any executive officers or employees. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT The following table provides the names and addresses of each person known to us to own more than 5% of our outstanding shares of common stock as of October 25, 2010 and by the officers and directors, individually and as a group. Except as otherwise indicated, all shares are owned directly and the shareholders listed possesses sole voting and investment power with respect to the shares shown. 21 Name Number of Shares Beneficially Owned Percent of Class(1) Scott Williams, President, CEO, Director 4 Timber Knoll Drive Washington Crossing, PA 18977 % All Executive Officers and Directors as a group (1 person) % (1) Based on 6,012,516 shares of common stock outstanding as of October 25, 2010 TRANSACTIONS WITH RELATED PERSONS, PROMOTERS AND CERTAIN CONTROL PERSONS For the year ended July 31, 2010, shareholders of the Company contributed services having a fair value of $2,100. On June 18, 2010, we issued 5,000,000 shares of common stock to our founders having a fair value of $500 ($0.0001/share) in exchange for cash provided. WHERE YOU CAN FIND ADDITIONAL INFORMATION We filed with the Securities and Exchange Commission a registration statement under the Securities Act of 1933 for the shares of common stock in this offering. This prospectus does not contain all of the information in the registration statement and the exhibits and schedule that were filed with the registration statement. For further information with respect to us and our common stock, we refer you to the registration statement and the exhibits and schedule that were filed with the registration statement. Statements contained in this prospectus about the contents of any contract or any other document that is filed as an exhibit to the registration statement are not necessarily complete, and we refer you to the full text of the contract or other document filed as an exhibit to the registration statement. A copy of the registration statement and the exhibits and schedules that were filed with the registration statement may be inspected without charge at the Public Reference Room maintained by the Securities and Exchange Commission at 100 F. Street, N.E., Washington, DC 20549-6010, and copies of all or any part of the registration statement may be obtained from the Securities and Exchange Commission upon payment of the prescribed fee. Information regarding the operation of the Public Reference Room may be obtained by calling the Securities and Exchange Commission at 1-800-SEC-0330 . The Securities and Exchange Commission maintains a web site that contains reports, proxy and information statements, and other information regarding registrants that file electronically with the SEC. The address of the site is www.sec.gov. DISCLOSURE OF COMMISSION POSITION ON INDEMNIFICATION OF SECURITIES ACT LIABILITIES. Our Certificate of Incorporation and By-Laws include provisions that eliminate the personal liability of our directorsfor monetary damages to the fullest extent possible under the laws of the State of Nevada or other applicable law. These provisions eliminate the liability of directors to us and our stockholders for monetary damages arising out of any violation of a director of his fiduciary duty of due care.Under Nevada law, however, such provisions do not eliminate the personal liability of a director for (i) breach of the director’s duty of loyalty, (ii) acts or omissions not in good faith or involving intentional misconduct or knowing violation of law, (iii) payment of dividends or repurchases of stock other than from lawfully available funds, or (iv) any transaction from which the director derived an improper benefit. These provisions do not affect a director’s liabilities under the federal securities laws or the recovery of damages by third parties. We have been advised that in the opinion of the Securities and Exchange Commission indemnification for liabilities arising under the Securities Act is against public policy as expressed in the Securities Act, and is, therefore, unenforceable. In the event that a claim for indemnification against such liabilities is asserted by one of our directors, officers, or controlling persons in connection with the securities being registered, we will, unless in the opinion of our legal counsel the matter has been settled by controlling precedent, submit the question of whether such indemnification is against public policy to a court of appropriate jurisdiction. We will then be governed by the court’s decision. 22 ALTERNATIVE ENERGY AND ENVIRONMENTAL SOLUTIONS, INC. PROSPECTUS YOU SHOULD RELY ONLY ON THE INFORMATION CONTAINED IN THIS DOCUMENT OR THAT WE HAVE REFERRED YOU TO. WE HAVE NOT AUTHORIZED ANYONE TO PROVIDE YOU WITH INFORMATION THAT IS DIFFERENT. THIS PROSPECTUS IS NOT AN OFFER TO SELL COMMON STOCK AND IS NOT SOLICITING AN OFFER TO BUY COMMON STOCK IN ANY STATE WHERE THE OFFER OR SALE IS NOT PERMITTED. Until , all dealers that effect transactions in these securities, whether or not participating in this offering, may be required to deliver a prospectus. This is in addition to a dealer’s obligation to deliver a prospectus when acting as underwriter and with respect to their unsold allotments or subscriptions. The Date of This Prospectus is­­­­­, 2010 23 PART II:INFORMATION NOT REQUIRED IN THE PROSPECTUS Item 13. Other Expenses of Issuance and Distribution. Securities and Exchange Commission registration fee $ Federal Taxes $ 0 State Taxes and Fees $ 0 Transfer Agent Fees $ 0 Accounting fees and expenses $ Legal fees and expense $ Blue Sky fees and expenses $ Miscellaneous $ 0 Total $ All amounts are estimates other than the Commission’s registration fee. We are paying all expenses of the offering listed above. No portion of these expenses will be borne by the selling shareholders. The selling shareholders, however, will pay any other expenses incurred in selling their common stock, including any brokerage commissions or costs of sale. Item 14. Indemnification of Directors and Officers. Our Certificate of Incorporation and By-Laws include provisions that eliminate the personal liability of our directors for monetary damages to the fullest extent possible under the laws of the State of Nevada or other applicable law. These provisions eliminate the liability of directors to the us and our stockholders for monetary damages arising out of any violation of a director of his fiduciary duty of due care.Under Nevada law, however, such provisions do not eliminate the personal liability of a director for (i) breach of the director’s duty of loyalty, (ii) acts or omissions not in good faith or involving intentional misconduct or knowing violation of law, (iii) payment of dividends or repurchases of stock other than from lawfully available funds, or (iv) any transaction from which the director derived an improper benefit. These provisions do not affect a director’s liabilities under the federal securities laws or the recovery of damages by third parties. We have been advised that in the opinion of the Securities and Exchange Commission indemnification for liabilities arising under the Securities Act is against public policy as expressed in the Securities Act, and is, therefore, unenforceable. In the event that a claim for indemnification against such liabilities is asserted by one of our directors, officers, or controlling persons in connection with the securities being registered, we will, unless inthe opinion of our legal counsel the matter has been settled by controlling precedent, submit the question of whether such indemnification is against public policy to a court of appropriate jurisdiction. We will then be governed by the court’s decision. Item 15. Recent Sales of Unregistered Securities. We were incorporated in the State of Nevada on June 10, 2010. At that time 5,000,000 shares of common stock were issued to Scott Williams for $500. These shares were issued in reliance on the exemption under Section 4(2) of the Securities Act of 1933, as amended (the “Act”) and were issued as founder’s shares. These shares of our common stock qualified for exemption under Section 4(2) of the Securities Act of 1933 since the issuance shares by us did not involve a public offering. The offering was not a “public offering” as defined in Section 4(2) due to the insubstantial number of persons involved in the deal, size of the offering, manner of the offering and number of shares offered. We did not undertake an offering in which we sold a high number of shares to a high number of investors. In addition, Mr. Williams had the necessary investment intent as required by Section 4(2) since he agreed to and received share certificates bearing a legend stating that such shares are restricted pursuant to Rule 144 of the 1933 Securities Act. This restriction ensures that these shares would not be immediately redistributed into the market and therefore not be part of a “public offering.” Based on an analysis of the above factors, we have met the requirements to qualify for exemption under Section 4(2) of the Securities Act of 1933 for this transaction. II-1 On July 31, 2010, we raised gross proceeds of $759,376 through the private placement of 1,012,516 Units at $0.75 per Unit with each Unit consisting of 1 share of our Common Stock, and a five (5) year Warrant to purchase 2 shares of our Common Stock exercisable at a price of $2.50 per share, to certain accredited investors. The following sets forth the identity of persons to whom we sold these shares and the amount of shares beneficially owned by each shareholder: Name (1) Shares of Common Stock Beneficially Owned (2) Badger, Carleton M. Bauz, Karl F. Benchmark Capital Blue, Robert E. Jr. Calhoun, Harry W. & Barbara A. -Joint Subscribers Callan, J. Laurence (3) Callan, P. Douglas (4) Chack, Janis D. Coe, Paul R.-Imperial Capital LLC STE Cohen, Cheryl Cohen, Jamie Rebecca Cohen, Michael Stuart Consaley, Frederick E. & Helen J. - Joint Subscribers Ebert, Edward C. Ebert, Karen M. Eisen, Sally S. (Eisen Family Trust) Ellis, Carol-IRA Ellis, Stephen & Carol JTWROS - Joint Subscribers Ferguson, Jean Flax, Lance Flax, Lauren Flax, Marian H. Garre, MaryJo S. Goldfine, Howard R Hanan, Lisa G. Hanan, Scott H. Hawkins, Barry C. Hollway, John F. HWC LLC Hyatt, Geoffrey Keller, Laurence D. Keszeli, Dr. Alexander C. & Kim -Joint Subscribers Lisausky, Adam Macrae-Gibson, Gavin Madian, Susan Manzo, Angela S. Manzo, Donald A. O’Brien , Anne E. II-2 Patten, Kathleen N. Peacock, James P. Sr. Peacock, Rebecca A. Picariello, Michael A. & Darocha, Irene B.- Joint Subscribers Robinson, Wendell Walker Samkavitz, Sandra G. Schanz, Francis J. Jr. Schink, William B. Smith, Brenda Ann Stein, Neil A. & Diane M. -Joint Subscribers Stern, Alan & Deborah - Joint Subscribers Stewart, Christopher R. Talarico, Michael J. & Sharron G. - Joint Subscribers Twigg, Maria Twigg, Todd Alan Wichert, Cathy A. (Living Trust) Williams, Daniel (Trust) (5) Williams, James P. (6) Williams, Joshua Paul (Trust) (6) Williams, Matthew (Trust) (8) Wisniewski, Mark W. Wisniewski, William Wissner, Beverlie F., TTE (Trust) Wissner, Donald A., TTE (Trust) TOTAL Shareholdings of spouses are listed together. Beneficial ownership is determined in accordance with the rules and regulations of the SEC. In computing the number of shares beneficially owned by a person and the percentage ownership of that person, securities that are currently convertible or exercisable into shares of our Common Stock, or convertible or exercisable into shares of our Common Stock within 60 days of the date hereof are deemed outstanding. Such shares, however, are not deemed outstanding for the purposes of computing the percentage ownership of any other person. Except as indicated in the footnotes below, each stockholder named in the table has sole voting and investment power with respect to the shares set forth opposite such stockholder’s name. Laurence J. Callan is the father of David Callan, our Chief Financial Officer and Secretary. Douglas P. Callan is the Uncle of David Callan, our Chief Financial Officer and Secretary. Daniel Williams is the son of Scott Williams, our President, Chief Executive Officer and Director. Daniel’s shares are held in a trust. James P. Williams is the brother of Scott Williams, our President, Chief Executive Officer and Director. Joshua P. Williams is the son of Scott Williams, our President, Chief Executive Officer and Director. Joshua’s shares are held in a trust. Matthew Williams is the son of Scott Williams, our President, Chief Executive Officer and Director. Matthew’s shares are held in a trust. Please note that pursuant to Rule 506, all shares purchased in the Regulation D, Rule 506 offering were restricted in accordance with Rule 144 of the Securities Act of 1933. In addition, each of these shareholders were either “accredited investors” as defined in Rule 501 (a) of Regulation D promulgated under the Securities Act or “sophisticated investors” as defined in Rule 506(b)(2)(ii) of Regulation D promulgated under the Securities Act. II-3 (A) At the time of the offering we were not: (1) subject to the reporting requirements of Section 13 or 15 (d) of the Exchange Act; or (2) an “investment company” within the meaning of the federal securities laws. (B) Neither we, nor any of our predecessors, nor any of our directors, nor any beneficial owner of 10% or more of any class of our equity securities, nor any promoter currently connected with us in any capacity has been convicted within the past ten years of any felony in connection with the purchase or sale of any security. (C) The offers and sales of securities by us pursuant to the offerings were not attempts to evade any registration or resale requirements of the securities laws of the United States or any of its states. (D) Except as set forth above, none of the investors are affiliated with any of our directors, officers or promoters or any beneficial owner of 10% or more of our securities. We never utilized an underwriter for an offering of our securities. Other than the securities mentioned above, we have not issued or sold any securities. Item 16. Exhibits and Financial Statement Schedules. EXHIBIT NUMBER DESCRIPTION Articles of Incorporation [incorporated by reference to Exhibit 3.1 to the Company’s Registration Statement on Form S-1filed on October 25, 2010] By-Laws [incorporated by reference to Exhibit 3.2 to the Company’s Registration Statement on Form S-1filed on October 25, 2010] Opinion of Anslow & Jaclin, LLP Subscription Agreement [incorporated by reference to Exhibit 10.1 to the Company’s Registration Statement on Form S-1filed on October 25, 2010] Form of Warrant [incorporated by reference to Exhibit 10.2 to the Company’s Registration Statement on Form S-1filed on October 25, 2010] Consulting Agreement between Alternative Energy and Environmental Solutions, Inc and Wytex Ventures, LLC dated as of July 5, 2010 Consent ofWebb & Company, P.A. Consent of Counsel (included as Exhibit 5.1) Item 17. Undertakings. (A)The undersigned Registrant hereby undertakes: (1)To file, during any period in which offers or sales are being made, a post-effective amendment to this registration statement: i.To include any prospectus required by section 10(a)(3) of the Securities Act of 1933; ii.To reflect in the prospectus any facts or events arising after the effective date of the registration statement (or the most recent post-effective amendment thereof) which, individually or in the aggregate, represent a fundamental change in the information set forth in the registration statement. Notwithstanding the foregoing, any increase or decrease in volume of securities offered (if the total dollar value of securities offered would not exceed that which was registered) and any deviation from the low or high end of the estimated maximum offering range may be reflected in the form of prospectus filed with the Commission pursuant to Rule 424(b) if, in the aggregate, the changes in volume and price represent no more than 20% change in the maximum aggregate offering price set forth in the “ Calculation of Registration Fee ” table in the effective registration statement. iii.To include any material information with respect to the plan of distribution not previously disclosed in the registration statement or any material change to such information in the registration statement; (2) That, for the purpose of determining any liability under the Securities Act of 1933, each such post-effective amendment shall be deemed to be a new registration statement relating to the securities offered therein, and the offering of such securities at that time shall be deemed to be the initial bona fide offering thereof. (3) To remove from registration by means of a post-effective amendment any of the securities being registered which remain unsold at the termination of the offering. II-4 (4) Insofar as indemnification for liabilities arising under the Securities Act of 1933 may be permitted to directors, officers and controlling persons of the registrant pursuant to the foregoing provisions, or otherwise, the registrant has been advised that in the opinion of the Securities and Exchange Commission such indemnification is against public policy as expressed in the Act and is, therefore, unenforceable. In the event that a claim for indemnification against such liabilities (other than the payment by the registrant of expenses incurred or paid by a director, officer or controlling person of the registrant in the successful defense of any action, suit or proceeding) is asserted by such director, officer or controlling person in connection with the securities being registered, the registrant will, unless in the opinion of its counsel the matter has been settled by controlling precedent, submit to a court of appropriate jurisdiction the question whether such indemnification by it is against public policy as expressed in the Act and will be governed by the final adjudication of such issue. (5) Each prospectus filed pursuant to Rule 424(b) as part of a registration statement relating to an offering, other than registration statements relying on Rule 430B or other than prospectuses filed in reliance on Rule 430A, shall be deemed to be part of and included in the registration statement as of the date it is first used after effectiveness. Provided, however, that no statement made in a registration statement or prospectus that is part of the registration statement or made in a document incorporated or deemed incorporated by reference into the registration statement or prospectus that is part of the registration statement will, as to a purchaser with a time of contract of sale prior to such first use, supersede or modify any statement that was made in the registration statement or prospectus that was part of the registration statement or made in any such document immediately prior to such date of first use. (6) That, for the purpose of determining liability of the registrant under the Securities Act of 1933 to any purchaser in the initial distribution of the securities: The undersigned registrant undertakes that in a primary offering of securities of the undersigned registrant pursuant to this registration statement, regardless of the underwriting method used to sell the securities to the purchaser, if the securities are offered or sold to such purchaser by means of any of the following communications, the undersigned registrant will be a seller to the purchaser and will be considered to offer or sell such securities to such purchaser: i.Any preliminary prospectus or prospectus of the undersigned registrant relating to the offering required to be filed pursuant to Rule 424; ii.Any free writing prospectus relating to the offering prepared by or on behalf of the undersigned registrant or used or referred to by the undersigned registrant; iii.The portion of any other free writing prospectus relating to the offering containing material information about the undersigned registrant or its securities provided by or on behalf of the undersigned registrant; and iv.Any other communication that is an offer in the offering made by the undersigned registrant to the purchaser. II-5 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized in the City of Durham, State of Pennsylvania on October 25, 2010. ALTERNATIVE ENERGY AND ENVIRONMENTAL SOLUTIONS, INC. By: /s/Scott Williams Name: Scott Williams Position: President, Chief Executive Officer, Director Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities and on the dates indicated. By: /s/Scott Williams Name: Scott Williams Position: President, Chief Executive Officer, Director In accordance with the requirements of the Securities Act of 1933, as amended, this registration statement was signed below by the following persons in the capacities and on the dates stated. Signature Title(s) Date /s/ Scott Williams President, Chief Executive Officer, Director (principal executive officer) December 28, 2010 Scott Williams /s/ David Callan Chief Financial Officer, Secretary, Director (principal accounting officer) David Callan December 28, 2010 /s/ John Tilger Director John Tilger December 28, 2010 II-6
